 



CONTRACT FORM

AGREEMENT NUMBER: GN — 070/RIG/NOC

FOR THE PROVISION OF DRILLING RIG SERVICES

Between

NINOTSMINDA OIL COMPANY

and

GREAT WALL DRILLING COMPANY LIMITED

      

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 1

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 21 June 2004.

BETWEEN

(1)   Ninotsminda Oil Company (NOC), acting in accordance with the Laws and
Legislation of Cyprus, and having its registered office at 22 Stasicratous, Olga
Court, P.O. Box 48, Nicosia, Cyprus ( hereinafter referred to as the “Company”);
and



(2)   GREAT WALL DRILLING COMPANY LIMITED (GWDC), a company incorporated under
the laws of the People’s Republic of China, having its principal place of
business at P.O.Box 766 Liu Pukang, Beijing 100724, P.R.China, (hereinafter
referred to as the “Contractor”).

Whereas

A   The Company and its Co-Venturer(s) have an undivided interest under the
Production Sharing Agreement for the exploration and production of the Manavi
fields in the Contract Area in Georgia, and the Company desires to conduct a
drilling program as set forth and described in Schedule IV.   B   The Contractor
is engaged in the business of providing drilling rig services and represents
that it has adequate resources and equipment in good working order and competent
personnel capable of efficiently performing the services to conduct the drilling
program contemplated herein.   C   The Company wishes to invite the Contractor
to drill and complete or, as necessary, plug and abandon, such wells utilizing
its equipment and Contractor Personnel according to good international oilfield
practices, all applicable laws, rules, and regulations and in accordance with
the terms and conditions as more specifically set forth herein.   D   The
Contractor has agreed to provide a drilling rig and associated services and
competent personnel to perform the drilling program for Company.

NOW THEREFORE IT IS HEREBY AGREED BY BOTH PARTIES as follows:

1.   The Contractor agrees to perform the services detailed in Schedule IV
hereof in accordance with the terms and conditions of the Agreement and, in
consideration of the Contractor’s due performance and completion of the said
services the Company agrees to pay the Contractor according to the terms and
conditions contained herein.   2.   The following Schedules and documents shall
form part of the Agreement:

         
 
  Schedule I:   General Terms and Conditions
 
  Schedule II:   Compensation
 
  Schedule III:   Commercial Terms and Administrative Procedures (Liabilities,
Insurance, Notices etc.)
 
  Schedule IV:   Scope of Work
 
  Schedule V:   Equipment, materials and services to be provided by Company
 
  Schedule VI:   Equipment, materials and services to be provided by Contractor
 
  Schedule VII:   Checklist of responsibilities for services and materials

In the event of any inconsistency or discrepancy between any of the Schedules
forming part of the Agreement, then precedence shall be in order from Schedule I
to Schedule VII as listed above.



3.   The Company reserves the right to require that the Contractor will procure,
either a guarantee or bond from a bank or financial institution acceptable to
the Company or a written guarantee by the Contractor’s parent company of the
Contractor’s performance of the said services hereunder.



4.   This Agreement is valid for the duration starting from the date first
written above to the date of Contractor’s completion of the WORK as specified
herein, or early termination in accordance with the terms and conditions of the
Contract, whichever occurs first.

      

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Agreement is executed as follows:

Ninotsminda Oil Company

     
Name
  Nikoloz Tevzadze
Signature
  /s/: Nikoloz Tevzadze
Title
  Georgian British Oil Company Ninotsminda General Director
Date:
  21 June 2004

      

GREAT WALL DRILLING COMPANY LIMITED

     
Name
  Hu Xinfeng
Signature
  /s/: Hu Xinfeng
Title
  Vice President of Great Wall Drilling Company
Date:
  21 June 2004

      

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 3

 



--------------------------------------------------------------------------------



 



General Terms & Conditions — Table of Contents

          Article

--------------------------------------------------------------------------------

  Title

--------------------------------------------------------------------------------

1.
  Interpretation
2.
  Basis of Agreement
3.
  Commencement, Duration and Scope of Work
4.
  Title
5.
  Contractor Supplied Resources
6.
  Not Used
7.
  Other contractors
8.
  Transport of Personnel and Equipment
9.
  Health, Safety and Environment
10.
  Representatives
11.
  Bases
12.
  Contractor's Work Obligations
13.
  Conduct of the Contractor
14.
  not applicable
15.
  Independent Contractor
16.
  Prices and Rates
17.
  Payment
18.
  Taxation
19.
  Liabilities and Indemnities
20.
  Rights, Benefits and Indemnities
21.
  Insurance
22.
  Status of Co-Ventures
23.
  Force Majeure
24.
  Non Performance by the Contractor
25.
  Substitution of the Rig
26.
  Liquidation or Insolvency

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 4

 



--------------------------------------------------------------------------------



 



         
27.
  Termination
28.
  Suspension
29.
  Confidentiality and Publicity
30.
  Assignment and Subcontracting
31.
  Amendments
32.
  No Waiver
33.
  Notices
34.
  Entire Agreement
35.
  Severance
36.
  Law

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 5

 



--------------------------------------------------------------------------------



 



SCHEDULE I

GENERAL TERMS AND CONDITIONS



1   INTERPRETATION   1.1   Definitions       In the Agreement the following
words and expressions shall, unless the context otherwise requires, have the
following meanings:

     
“Affiliate”
  shall mean in relation to any Party, any company or other legal entity in
which, directly or indirectly, such Party holds fifty (50) percent or more of
the voting rights in such company, partnership or legal entity or a company,
corporation or other legal entity holding, directly or indirectly, fifty percent
or more of the voting rights in such Party.
 
   
“Agreement”
  shall mean the Agreement reached between the Company and the Contractor as set
forth in the documents listed hereunder and any subsequent amendments thereto
agreed in writing by the Company and the Contractor to form part of the
Agreement:
 
   
Schedule I
  General Terms and Conditions
 
   
Schedule II
  Compensation
 
   
Schedule III
  Commercial Terms and Administrative Procedures (Liabilities, Insurances
Notices etc)
 
   
Schedule IV
  Scope of Work
 
   
Schedule V
  Equipment, materials and services to be provided by Company
 
   
Schedule VI
  Equipment, materials and services to be provided by Contractor
 
   
Schedule VII
  Checklist of responsibilities for services and materials.
 
   
“Contract Area”
  shall mean the Manavi Fields in the Republic of Georgia and any areas or
premises used in association therewith.
 
   
“Company’s Representative”
  shall be the person nominated from time to time and notified to Contractor in
writing as being the person authorised to liaise with and issue instructions to
Contractor prior to and during the performance of the Work in accordance with
the terms in Article 10.
 
   
“Contractor’s Representative”
  shall be the person nominated in writing to Company as being the person
assigned to the Work throughout the duration of the Agreement and having the
authority to act for and on behalf of the Contractor in all matters relating to
the Agreement.
 
   
“Co-Venturer”
  shall mean any company or other legal entity which is party to the Production
Sharing Agreement in the          Manavi           Fields and/or associated
agreements in either case for the purposes of searching for and extraction of
hydrocarbons in the form of oil or gas in the Contract Area and on whose behalf
the Company is entering into the Agreement.
 
   
“Demobilisation”
  shall mean the removal from Location on the completion of the Work of all of
the Contractor’s equipment and personnel.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 6



--------------------------------------------------------------------------------



 



     
“Extra Work”
  shall mean any extra work required by the Company, being always subject to a
Variation Document.
 
   
“Government”
  shall mean the government of the Republic of Georgia inclusive of any
ministry, department, authority, agency or other body representing the
government or exercising any power of the government pursuant to any statute,
regulation or official decree.
 
   
“Location”
  shall mean the location of any work to be carried out by the Contractor
contemplated under the Agreement and in relation to which the Contractor carries
out the work pursuant to the Agreement.
 
   
“Mobilisation”
  shall mean the arrival at the first Location of all of the Contractor’s
Equipment and personnel necessary for the Contractor to carry out the Work also
it shall mean full Rig Up, where the Rig Up means full erection of the drilling
rig and readiness of Contractor for spudding, which shall be confirmed without
any delay by Company in written form.
 
   
“Party”
  means a party to this Agreement, its successors and permitted assignees.
 
   
“Production Sharing Agreement”
  means any Production Sharing Agreement awarded by the Government of the
Republic of Georgia to the Company.
 
   
“Scope of Work”
  shall mean the scope of work set out in Schedule IV.
 
   
“Schedule(s)”
  shall mean the schedule(s) detailed in Article 1.1 as referred to numerically
and exhaustively therein.
 
   
“US Dollars”
  shall mean United States Dollars.
 
   
“Variation Document”
  shall mean any Extra Work required by the Company and issued to the Contractor
in writing and signed by the Company’s representative, which alters the Work, as
further set out in Article 3.3 hereunder.
 
   
“Willful Misconduct”
  shall mean, in relation to the Contractor and/or Company, an intentional and
conscious or reckless disregard of any provision of the Agreement by any of its
or its Affiliates’ officers, directors, employees, agents or sub-contractors
having any involvement in the Work.
 
   
“Work”
  shall mean all work required by the Company in accordance with the Scope of
Work and in accordance with the obligations set forth in Article 12 and pursuant
to the Company’s instructions as may be given from time to time in accordance
with the Agreement.



1.2   Interpretation



  (i)   Any and all references in the Agreement to Articles are references to
the Articles contained in this Schedule 1 of the Agreement.     (ii)   Words
importing the singular only also include the plural and vice versa where the
context requires.     (iii)   The headings in the Agreement are used for
convenience only and do not form part of the Agreement and shall not govern or
affect the interpretation or construction of the Agreement.     (iv)   Any
reference to statute, statutory provision or statutory instrument shall include
reference to that statute, statutory provision or statutory instrument as may be
from time to time amended, extended or re-enacted.     (v)   Unless stated
elsewhere in the Agreement, the General Terms and Conditions shall take
precedence over the terms of Schedules II to VII. In case of ambiguity and
conflict among

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 7



--------------------------------------------------------------------------------



 



      Schedule II to Schedule VII, then precedence shall be in order from
Schedule II to Schedule VII as listed.



2   BASIS OF AGREEMENT   2.1   Contractor’s Covenants       In consideration of
the payments to be made to the Contractor by the Company for the Work in
accordance with the Agreement, the Contractor hereby covenants with the Company
that the Contractor shall duly perform and complete the Work at the times and in
the manner and subject to the terms, conditions and stipulations set forth in
the Agreement.   2.2   Company’s Covenants       In consideration of the due
performance and completion of the Work, the Company hereby covenants, for itself
and its successors and assignees, with the Contractor that the Company will pay
to the Contractor such sums as may become payable to the Contractor in
accordance with the Agreement.   3   COMMENCEMENT, DURATION AND SCOPE OF WORK  
3.1   Commencement and Duration of Agreement       The Agreement shall come into
effect on the date first written above and shall continue thereafter to be in
effect and in full force until all Work including any agreed extensions, has
been completed and all other obligations of the Parties under the Agreement have
been performed in accordance herewith, unless sooner terminated in accordance
with the provisions of this Agreement.   3.2   Scope of Work       The Company
intends to drill a well on the Ninotsminda licence area on the Manavi Field. The
Company reserves the right to modify the Scope of Work on reasonable notice to
the Contractor in accordance with Article 3.3.   3.3   Variations       The
Company may, within the terms and conditions of the Agreement, require Extra
Work and issue a Variation Document to the Contractor. Except in an emergency
endangering life or property, the Extra Work shall not be commenced until the
Contractor has first received a Variation Document. Rates for Extra Work shall
be agreed and clearly defined by the Parties in the Variation Document.   3.4  
Time of the Essence       The Contractor acknowledges that the time of
performance of the Work is an integral and essential part of the Agreement and
that the Company requires the Work to be completed considering that time is of
the essence.   4   TITLE   4.1   Contractor warrants good title to all
materials, goods, equipment and plant that are to be provided by Contractor
hereunder. Contractor represents and warrants that no other person or
corporation has any right, title or interest in or to any equipment described in
Schedule VI hereto or utilized in the Work, or any lien, mortgages, encumbrance
or claim thereon, except as may have been specifically notified to Company in
writing prior to the execution of this Agreement.   4.2   Contractor shall
without compensation completely disclose in detail promptly in writing to
Company all developments, concepts, know-how, discoveries, inventions and
improvements made, developed, perfected, devised, completed, conceived or
acquired by Contractor whether or not patentable, whether

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 8



--------------------------------------------------------------------------------



 



    or not with Company’s facilities, whether or not during regular working
hours and whether solely by the Contractor or in collaboration with others which
may arise from the performance of the Work or results from any tasks
specifically assigned by the Company to Contractor which the Contractor agrees
will belong to Company and if so requested by Company, the Contractor will
assign, transfer and convey to Company and/or its assignee all right, title and
interest in and to all such developments, discoveries, inventions and
improvements. For the purpose of this Article 4.0, “Contractor” shall mean the
Party to this Agreement, its sub-contractors, its and their Affiliates, together
with its and their respective officers, directors, employees and agents.   5  
CONTRACTOR SUPPLIED RESOURCES   5.1   Safety       The Contractor shall observe
and comply with all guides, codes and regulations issued by any authority having
jurisdiction in the Contract Area relating to health, safety and the environment
and, without prejudice to the generality of the foregoing, shall comply in all
respects with the provisions of Article 9 hereunder.   5.2   Sufficiency      
Contractor shall be deemed to have read carefully, all drawings, plans,
specifications and all other documentation based on this Agreement and the
services to be performed hereunder, in order for Contractor to determine the
class, quantity and quality of equipment, materials and labour that will be
required for the performance of the WORK. Contractor shall be responsible for
ensuring that it includes all necessary equipment and materials and is of the
quality required for performance of the Work. Contractor shall ensure a full
understanding and knowledge of the nature and scope of the Work and the
prevailing conditions under which it shall be performed.       Prior to
mobilizing equipment to the Location, Contractor shall forward copies of the
certification for its equipment to the Company. If an acceptable certifying
authority has not certified Contractor’s equipment, Contractor shall be
responsible for obtaining such certification at its own cost, prior to
mobilisation.   5.3   Changes to the Contractor’s Equipment       The Company
may, at any time upon giving notice to the Contractor, require the Contractor to
make changes to the Contractor’s equipment as specified in such notice. Upon
receipt thereof the Contractor shall effect such changes as soon as practicable.
Any resulting increase or reduction in charges will be agreed between the
Parties in writing prior to the changes being brought into practice.   5.4  
Contractor shall ensure that it contacts Company’s Representative to establish
which Company procedures apply to the Work and to obtain an up-to-date copy of
such procedures prior to commencement. It shall be Contractor’s responsibility
to thereafter ensure that the Work is, at all times, performed and any items
provided by Contractor in accordance with Company procedures, specifications and
statutory requirements.       At Company’s sole option, Contractor may be
required to propose its own procedures or specifications for Company’s approval
and, once approved, adhere to them for the term of the Agreement.   5.5  
Personnel       The Contractor shall, at its expense, provide and keep available
for the Work, personnel who are suitably qualified to perform the tasks required
of them to carry out and complete the Work, including supervisory personnel
having a thorough knowledge of drilling equipment and techniques. Contractor
shall ensure that an English speaking representative, or interpreter, be
available at all times at the Location. Without prejudice to the generality of
the foregoing the Contractor shall ensure that personnel are skilled,
experienced and qualified for the operations they are required to carry out
hereunder to a standard not less than that which may from time to time be
required by the relevant Government authorities.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 9



--------------------------------------------------------------------------------



 



    Contractor shall, at its own expense, procure and maintain in full force and
effect all administrative authorisations including, by way of illustration and
not limitation, entry visas, residence permits and work permits for all
Contractor employees, agents or servants whose services are engaged in the
performance of the Work.       In relation to any Contractor personnel expected
to make, in the Company’s sole opinion, significant technical contribution to
the Work, the Contractor shall submit full particulars, in the form of a resume,
of the qualifications and experience of said personnel to the Company prior to
that member of the Contractor’s personnel starting any part of the Work. No such
person may start unless the Company’s written approval has been given. The
Contractor shall submit resumes of its other personnel assigned to the Work on
written request by the Company. The Company reserves the right to reject any
person designated by the Contractor, prior to that person commencing work on the
project.   5.6   Removal of Personnel       The Company may at its sole
discretion demand in writing that the Contractor remove from the Work, at no
cost to Company, any person who in Company’s opinion is incompetent in the
performance of his duties or is guilty of misconduct or whose behavior is
considered detrimental to Company and Contractor will be obliged to comply and,
if so required, to furnish an acceptable replacement at no extra cost to
Company. No remuneration will be payable during any period when all Contractor’s
personnel are unable to perform their duties to the satisfaction of the Company.
  5.7   Deficiency in Personnel       If the Company is of the opinion that the
Contractor is operating with a deficiency in the number or quality of the
Contractor’s personnel or that of its Affiliates, agents or sub-contractors
dedicated at any time to the Work or any part thereof the Company may require
the Contractor to remove such personnel at the Company’s sole discretion and
replace with personnel satisfactory to the Company or to use additional
personnel satisfactory to the Company and the Contractor shall bear any
additional costs in respect thereof.   5.8   Adjustment to the Contractor’s
Personnel       The Contractor shall not at any time without the Company’s
approval increase or decrease the number of the Contractor’s personnel or that
of its Affiliates, Agents or Sub-contractor.   5.9   Discipline       The
Contractor shall at all times maintain strict discipline and good order among
its personnel and that of its Affiliates, agents or its sub-contractors. The
Contractor shall ensure that, in addition to the terms of Article 13, all such
personnel comply with all of the following rules in the Contract Area:



  (i)   it is forbidden to bring into or use in the Contract Area unauthorized
explosives;     (ii)   it is forbidden to possess or consume drugs, alcohol or
other intoxicants or to be under their influence and the safety or quality of
work shall not be jeopardized;     (iii)   it is forbidden to indulge in
fighting, horseplay or malicious damage, careless or reckless behavior;     (iv)
  smoking is strictly forbidden other than in approved designated areas.



5.10   Employment of Personnel       The Contractor shall adhere to all labour
laws, regulations, standards and practices, general levels of pay and
allowances, general conditions of employment, accommodation, messing and
transport applicable in the Contract Area.   5.11   Personnel Records

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 10



--------------------------------------------------------------------------------



 



    The Contractor shall keep relevant medical records, wages books and time
sheets and full records of all personnel employed in connection with the Work.  
    The Company shall be entitled at all times to inspect and take copies from
all or any such documents. The Contractor shall also submit such returns as the
Company may require relating to matters to be contained in such documents.  
5.12   Passports and Visas       The Contractor shall ensure that all the
Contractor’s personnel and that of its Affiliates, agents and sub-contractors
are in possession of valid passports and the Contractor shall obtain all visas
and entry or other permits required to enable such personnel to proceed to and
work in the Contract Area. To the extent that such visas or permits are required
to be issued by the Government of the Republic of Georgia or any other relevant
authority, the Company shall, at the Company’s sole discretion, endeavour to
assist the Contractor to obtain such visas and permits. The costs of obtaining
such visas or permits shall be borne by the Contractor.   5.13   Waste
Containers and Materials       Contractor shall be responsible for unused or
waste containers, resulting from Contractor’s services at the Location, which
contain waste, and Contractor shall comply with best industry practice and all
relevant legislation, regulations, standards, etc. in relation to such waste.  
6   NOT USED   7   OTHER CONTRACTORS       The Contractor agrees to co-operate
fully at all times with all other contractors undertaking services for the
Company.   8   TRANSPORT OF PERSONNEL AND EQUIPMENT   8.1   Contractor Transport
      The Contractor shall provide any and all transportation required for its
personnel and equipment in connection with the performance of the Work at no
cost to the Company.   9   HEALTH, SAFETY AND ENVIRONMENT   9.1   Affiliates,
Agents and Sub-contractors       The Contractor shall ensure that its
Affiliates, agents and its sub-contractors observe and comply with the
provisions of this Article 9.   9.2   Compliance with Requirements of Government
Authorities       The Contractor shall observe and comply with all guides, codes
and regulations issued or amended from time to time by any government or other
authority having jurisdiction in the Contract Area relating to health, safety
and environment and shall ensure that its personnel, Affiliates, agents and
sub-contractors shall each observe and comply with all such guides, codes and
regulations.   9.3   Obligations of Contractor   9.3.1   It shall be the
Contractor’s obligation to determine at all times whether operations can be
safely continued or undertaken including, without limiting the generality of the
foregoing, the obligation to determine by the Contractor’s own inspection that
all items of equipment furnished by the Contractor are loaded and/or stored in a
proper and safe manner and that the equipment furnished by the

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 11



--------------------------------------------------------------------------------



 



    Contractor is in all respects suitable to undertake any contemplated
operations in the then existing physical conditions.   9.3.2   The Contractor
shall ensure that its personnel receive all necessary information and
instruction on equipment dangers to enable them to carry out the Work without
undue risk to themselves, other personnel, plant and equipment and the
environment. Without prejudice to the generality of the foregoing:



  (i)   the Contractor shall be responsible to ensure that personnel wear all
items of safety clothing and equipment as required by applicable statute or
regulation;     (ii)   the Contractor shall take all measures to provide safe
working conditions; in particular, no smoking or open flame or matches or
lighters shall be permitted on the rig except in areas designated by the
Contractor in consultation with the Company as areas wherein smoking or open
flames are permitted.



9.4   Contractor’s Policy       The Contractor will supply to the Company a copy
of its own health, safety and environmental policy. The statement shall indicate
how responsibilities are allocated and shall specify by name one individual with
overall responsibility for health, safety and environmental matters.   9.5  
Company’s Regulations       Without prejudice to the Contractor’s general
responsibility for the safety of its operations and the personnel involved, the
Contractor shall observe, perform and follow health, safety and environment
regulations issued by the Company and supplied to the Contractor.   9.6  
Responsibility       The presence of, and the inspection and supervision by, the
Company’s representatives at the Location in accordance with and pursuant to the
provisions of the Agreement shall not relieve the Contractor from its
obligations and responsibilities hereunder.   9.7   Abnormal and Hazardous
Conditions       If at any time the Contractor believes that continuation of the
Work will result in abnormally hazardous conditions, then the Contractor shall
notify the Company accordingly in writing and in the meantime shall exert every
possible effort to overcome such conditions. Whenever practicable the Contractor
shall consult with the Company’s representative as to what constitutes an
abnormally hazardous condition for the purpose of this provision. In any such
case the Contractor is entitled to stop performing operations provided that it
takes all precautions to leave the equipment and the Location in the safest
possible condition.       With respect to adverse weather conditions the
Contractor, in consultation with the Company, shall decide when in the face of
impending adverse weather conditions, to instigate precautionary measures in
order to safeguard the Location, the equipment and personnel to the fullest
possible extent. The Contractor and the Company shall each ensure that its
representative for the time being will not act unreasonably in the exercise of
their discretion under this Article.   9.8   Termination       The Contractor’s
refusal or inability to remedy any hazardous safety or environmental working
practice, or to perform the required modification to its equipment within seven
(7) days shall constitute a fundamental breach of the Agreement and the Company
shall be entitled, in addition to and without prejudice to any other rights and
remedies the Company may have, to terminate the Agreement in accordance with
Article 27 hereunder.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 12



--------------------------------------------------------------------------------



 



9.9   Medical Treatment       The Contractor shall be responsible for the
medical welfare of its personnel and the personnel of its Affiliates, agents and
its sub-contractors and will take care of their periodical medical examinations,
will make arrangements for medical attendance, treatment or hospitalisation if
and when necessary and will arrange suitable insurance coverage for such
contingencies. In cases of extreme emergency, the Company will endeavour to
provide medical assistance to the Contractor’s personnel provided it shall in no
way incur any liability in respect thereof. Charges for treatment or
hospitalisation or for any insurance coverage in respect of the foregoing shall
be for the Contractor’s account.   9.10   Reporting       The Contractor shall
immediately inform the Company in writing when a safety or environmental
incident and/or accident occurs in any way connected with the Work, whether or
not it may affect any operations of the Company or the operations of others
working on behalf of the Company.   9.11   Travel       Whenever the personnel
of the Contractor or of its Affiliates, agents or of its sub-contractors are
employed in working on or in any of the facilities of the Company or are
traveling to and from such facilities, then the Contractor shall ensure that
they shall comply with both the Company’s safety regulations currently in force
and the safety provisions contained in the Agreement.   10   REPRESENTATIVES  
10.1   Company’s Representative       Company’s Representative shall be Mr Alex
Chinchinadze.       Company’s Representative may at any time and for any
reason(s) delegate any or all of his rights and duties and/or functions to any
other person. Company shall promptly notify Contractor of any such delegation in
writing.       Contractor shall establish and at all times, maintain
communication with Company’s Representative or his nominated delegate to obtain
any decision, direction or authorisation necessary for the complete performance
of the Work. The presence of Company’s Representative or the nominated delegate
shall not relieve Contractor from his obligations in the proper execution of the
Work.       Company’s Representative or his nominated delegate shall be
responsible for monitoring the performance of the Work and shall have the
necessary authority to stop or suspend any part of the Work which in his opinion
is not performed to a satisfactory standard.       In addition to the duties and
authority defined hereunder the Company’s Representative is authorised to
require that the Contractor provides such other services that the Company’s
representative deems necessary to ensure the safety and completion of the Work
provided that such requirement of services is within the capability of the
Contractor.       The Company’s Representative shall also be authorised to
require the Contractor to make good any part of the Work which has not been
performed in accordance with the Agreement and the costs of such making good
shall be borne by the Contractor.       In the performance of his duties the
Company’s representative shall inform the Contractor’s representative of the
desired end result of the operation and any special parameters to be observed or
precautions to be taken by the Contractor in the performance of the Work.      
Contractor shall at all times permit Company’s Representative or his nominated
delegate unescorted free access to all areas where the Work or any parts thereof
is being performed wheresoever such areas may be located.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 13



--------------------------------------------------------------------------------



 



    Failure of Company’s Representative or his nominated delegate to inspect or
call to the attention of Contractor, any particulars in which the Work does not
comply with the Agreement, shall in no way relieve Contractor of its obligations
under the Agreement.   10.2   Contractor Representative       Contractor’s
Representative shall be Mr. Liu Baihong       Contractor’s Representative may
delegate his authority and duties to any nominated deputy subject to prior
written approval from Company and provided that such person is at that time
already involved in the Work.       Contractor’s Representative or his nominated
deputy shall comply with and adhere strictly to instructions issued by Company’s
Representative or his nominated delegate on any and all matters concerning the
Work to be provided under this Agreement.       Contractor’s Representative or
his nominated deputy shall be present at the Location at all times when the Work
is being performed and shall act in full charge of the Work. Contractor’s
Representative or his nominated deputy shall have full authority to resolve all
day to day matters which may arise between the Contractor and Company and to act
for and bind the Contractor in all matters relating to the Contractor’s
performance of the Work and its obligations hereunder.       The Contractor’s
representative or his nominated deputy will participate within a team
environment at the Location and is expected to form a harmonious relationship
with other senior service company representatives and Company’s Representative.
Furthermore, the Contractor’s Representative or his nominated deputy will
endeavour to act in a proactive manner to prevent inefficiencies in the
operation as a whole and will advise Company’s Representative as soon as
practicable if any of the Contractor’s equipment becomes not fully serviceable
or if any Company supplied item(s) or resources consumed by the Contractor are
required in order to maintain efficient operations.       In the event that
Company shall require the removal of Contractor’s Representative or his
nominated deputy and so requests in writing, Contractor shall, at no additional
cost to Company, immediately remove Contractor’s Representative or his nominated
deputy from the Work. The Contractor will immediately replace him with another
Contractor’s Representative or his nominated deputy who shall be approved by the
Company.   11   BASES   11.1   Company Base       The Company will maintain
base(s) as detailed in Part 10 of Schedule III for the purposes of the
Agreement.   11.2   Contractor Base       The Contractor shall maintain an
office base at the Location designated in Part 10 of Schedule III from where the
Contractor’s senior management will direct the Contractor’s Representative at
the Location   12   CONTRACTORS WORK OBLIGATIONS   12.1   Deemed Satisfaction  
    The Contractor shall satisfy itself in respect of all operational,
environmental, and statutory requirements and all other matters which may affect
the performance of the Work, and failure to do so will not relieve Contractor
from any of its contractual obligations hereunder.   12.2   Mobilization and
Demobilization

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 14



--------------------------------------------------------------------------------



 



    The Contractor shall mobilise the Contractor’s equipment and the
Contractor’s personnel to the Location no later than the date specified in the
Scope of Work or such later date as may be agreed by the Company in writing and
shall demobilize same upon the completion of the Work (or at a mutually agreed
later date) to the satisfaction of the Company.       In case of late
mobilisation except caused by Force Majeure, when Mobilization takes longer than
time determined as estimated time for Mobilisation, Company has a right to
charge Contractor for those expenses which might occur for the Company due to
such delay of Mobilisation. Company should informs Contractor about any such
possible expenditures that Company might become liable to any other party due to
late Mobilisation.       In the event that the spudding in operation is delayed
due to the failure of readiness for services by Company’s other contractors, the
Contractor shall be entitled to be compensated by the Company at the applicable
operating day rate for the period of such delay.   12.3   Contractor’s
Performance       The Contractor shall perform the Work with all due skill,
diligence and care and in a safe competent and workmanlike manner in accordance
with good and prudent oil and gas field practice as judged by oil industry
standards and as ordinarily employed by reputable international companies.  
12.4   Compliance with Laws



  12.4.1   The Contractor shall comply, and shall ensure that its Affiliates,
employees, agents and its sub-contractors comply with all laws, decrees,
circulars, regulations, rules and directives and with all relevant local customs
of the Republic of Georgia and laws, decrees, circulars, regulations, rules and
directives of other governments which are applicable at the date hereof or which
may in the future become applicable to the Contractor’s business, the
Contractor’s equipment or to its personnel or that of its Affiliates, agents or
its sub-contractors engaged in the Work.     12.4.2   The Contractor hereby
indemnifies the Company against any and all fines, penalties or other liability
which may be asserted or assessed due to Contractor’s breach by any person
referred to in the foregoing Article 12.4.1 of any such laws, decrees,
circulars, regulations, rules and directives and local customs.



12.5   Permits       The Contractor shall procure all licenses and permits
necessary to enable Contractor to perform the Work. The Company agrees to assist
the Contractor to obtain such licenses and permits.   12.6   Operations to be
Performed       The Contractor shall undertake and complete the Work in
accordance with Schedule IV — Scope of Work and the drilling program specified
by the Company.   12.7   Procurement of Local Goods and Services



  12.7.1   The Contractor undertakes that, where and to the extent that it in
Contractor’s own opinion is available and technically and economically
practicable, it shall:



  (i)   purchase all equipment, goods, materials and supplies that the
Contractor is obliged to provide under the Agreement from local suppliers or
manufacturers; and     (ii)   make use of services and research facilities,
professional or otherwise, which are rendered by local firms or companies
incorporated in Georgia; and

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 15



--------------------------------------------------------------------------------



 



  (iii)   give favorable preference to the employment of local nationals in the
Work to the fullest extent possible provided such nationals have, in the opinion
of the Contractor, the required qualifications and experience.



  12.7.2   For the purpose of the foregoing Article 12.7, the term “technically
and economically practicable” shall mean that:



  (i)   materials, equipment and supplies which the Contractor is obliged to
provide under the Agreement conform to technical and safety standards acceptable
to both the Company and the Contractor, and that they are available in the
required quantities and quality and can be delivered within periods acceptable
to both Parties; and     (ii)   the terms and conditions of supplies including
maintenance, servicing and availability of spare parts are acceptable both to
the Company and to the Contractor, and     (iii)   prices and costs are
acceptable to the Contractor.



12.13   Delivery of Spares       The Contractor shall arrange for the delivery
from point of origin (Salyan Oil Field in Azerbaijan or China) to the supply
base specified in Part 10 of Schedule III of spare parts for the Contractor’s
equipment together with all necessary or desirable packing and marking for that
purpose. All charges and/or costs relating to the importation and/or exportation
of the Contractor’s equipment, spare parts and supplies will be paid by the
Contractor who shall also where practicable supervise all activities of the
packing company and its forwarding agent in order to expedite proper shipment
and ensure proper documentation as required by applicable government and/or
government agencies.   12.14   Data       The Contractor shall deliver to the
Company all copies of the forms or other data pertaining to the Work(s) upon
completion. The Contractor may retain copies of non-confidential data in
accordance with good oil field practice for its records provided that it shall
have first obtained the Company’s written consent otherwise all information
pertaining to the Work(s) will be returned to the Company.   12.15   Additional
Work       The Contractor shall also carry out any further work as may be
required by the Company subject to being in accordance with the conclusions on
such additional work to be mutually agreed in writing by the Parties.   12.16  
Ownership of Technical Information       No technical information acquired or
developed by the Contractor under the Agreement shall become the property of the
Contractor and all such technical information shall be delivered in accordance
with the Company’s instructions upon completion or termination of the Agreement
or when so instructed by the Company.       During the course of the Work, the
Contractor may use such technical information whether in the form of tapes,
data, documents, specifications and plans in the performance of the Work and
shall keep them in its custody and care, and shall deliver them to the Company
upon completion.   12.17   Delivery



  12.17.1   The Contractor shall deliver the work related technical information
to the addresses specified in Part 3 of Schedule III of the Agreement or to any
third party as designated in writing by the Company. The Contractor shall take
all possible measures to ensure that no magnetic medium (tape, disk or other)
will be passed through, or otherwise come into the vicinity of any form of,
magnetic device during transport.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 16



--------------------------------------------------------------------------------



 



  12.17.2   Prior to transportation of any technical information, tapes, results
and/or data by the Contractor, the Contractor shall advise the Company’s
representative of the shipping and packing details.



12.18   Maintenance of Equipment



  12.18.1   Well Control Equipment         The Contractor shall exercise care in
the prevention of fires, explosions and blowouts and it shall do everything
possible to maintain well control equipment in good operating condition at all
times including but not necessarily limited to employing correct service
schemes, replacement of unserviceable parts with original manufacturers spare
parts, routine pressure testing and shall ensure that approved well control
equipment is in good order at all times. During drilling operations the
Contractor shall use satisfactory blow-out prevention equipment approved by the
Company.         The Contractor shall examine and test all blow-out prevention
devices in accordance with the Company’s drilling or testing programme and to
record the results of such tests on the drilling reports.     12.18.2   Drill
string



  (a)   Contractor shall supply drill strings which are either new or meet
Premium Grade requirements as set out in API RP7G, latest edition. If not new,
Contractor will also supply a history of the drill string. Contractor shall
supply Company with a copy of inspection reports of the drill strings, such
inspections having been made after release from the Rig’s previous assignment
and prior to commencement with the Company.     (b)   Contractor’s drill pipe
shall be smooth hard banded to the satisfaction of the Company.     (c)  
Contractor’s drill strings shall be fully re-inspected, at the cost of
Contractor after each 20,000ft of hole drilled (or two wells if the cumulative
depth is greater than 20,000 ft) or every six (6) months whichever shall first
occur, and items failing to meet Premium Grade requirements of API RP7G latest
edition shall be promptly replaced. Company shall have the right to have
Contractor’s drill strings inspected at any time at Company’s cost, between
contractual inspection, and items failing to meet Premium Grade requirements of
API RP7G, latest edition shall be promptly replaced, or repaired in a manner
acceptable to Company, at Contractor’s cost.     (d)   Contractor’s drill
collars shall be fully-inspected after each 20,000ft of hole drilled and/or at
Company requirement, at the cost of Company and those not meeting the
appropriate grade will be promptly replaced. Drill collars pin and box
connections shall have stress-relief grooves as per API RP7G, Elevator and Slip
grooves and be spiraled.     (e)   All other down hole tools shall be similarly
inspected by methods acceptable to Company, and replaced if cracks, wear or
other defects are revealed at the end of well or more frequently at Company’s
request.     (f)   All inspections performed by Contractor to meet the provision
of this Article must not result in any downtime. In the event that such
inspections do incur downtime, during day rate operations, the daily repair rate
as specified in Schedule II shall be applicable.



12.19   Rig to be Maintained in Good Order       The Contractor shall ensure
supply of all of the equipment, materials and supplies as may be needed by it to
keep the Contractor’s Equipment in good working condition and to enable it to
have on hand or on order at all times sufficient supply of consumable materials
and spare parts to ensure an efficient uninterrupted operation for Company in
Georgia.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 17



--------------------------------------------------------------------------------



 



12.20   Drilling Reports and Records       The Contractor shall maintain all
statutory, regulatory and any other required records of its operations under the
Agreement and shall at all times provide the Company with such data and
information, including copies of any documents, as will permit the Company to
comply with applicable statutory or other reporting obligations, subject to
Company’s notification to Contractor of such data and information.       Without
prejudice to the generality of the foregoing, the Contractor shall keep and
furnish to the Company a daily drilling report showing the relevant information
in respect to hole sizes and depth for each hole section encountered in the Work
and the formations penetrated, and shall prepare reports and records as
requested including but not limited to a weekly BOP checklist, trip sheets and
kick control sheets, and notify the Company immediately when any oil or
gas-bearing formation is encountered. The format and contents required for the
drilling report shall be specified by the Company and the Contractor hereby
agrees to comply in all respects with the Company’s reporting requirements set
out in this Article and in Part 6 of Schedule III.       The Company shall at
all times have complete access to all records and such other data as may be
compiled by the Contractor relating to the Work. All such data and records
shall, upon request, be delivered by the Contractor to the Company and shall
belong exclusively to the Company.   13   CONDUCT OF THE CONTRACTOR   13.1  
Gifts and Alcohol       Neither the Contractor nor any of its personnel shall
make or offer any bribe, gratuity, reward, commission or other inducement in
money or of any other description whatsoever to any person, firm or company
directly or indirectly involved with the Work. Neither the Contractor nor any of
its personnel shall except for bona fide medical purposes, keep, sell, barter,
give, dispense or otherwise dispose of any drugs or alcoholic liquors to any
person at/on the Location or in the Contract Area or permit the same to be done
by any person.   13.2   Business Ethics/Conflict of Interests       Contractor
shall not use, or allow to be used, any information of any kind which is
proprietary to Company, in a manner which could conflict with the interests of
Company.       Contractor is obliged to exercise care and diligence to prevent
itself and its personnel from conducting any actions or conditions, which could
result in a conflict with Company’s interests.       Contractor’s obligations
shall include, but not be limited to, establishing precautions effectively to
prevent any of its and its Affiliates and its sub-contractors personnel from
making, receiving, providing and offering to Company and its Affiliates and its
sub-contractors personnel:



  (a)   any gifts of more than nominal value, or     (b)   entertainments other
than infrequent meals, or     (c)   payments, or     (d)   loans or,     (e)  
any other consideration for the purpose of influencing individuals.



13.4   Alcohol at the Location       Alcohol shall not be permitted at the
Location save in a form generally used in medicine and forming a bona fide
constituent of a medical kit. The Company’s representative reserves the right to
check that Contractor’s personnel and those of it’s Affiliates, agents and its
sub contractors are complying with

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 18



--------------------------------------------------------------------------------



 



    the provisions of Article 13.1 and 13.4. The Company’s representative may at
his absolute discretion prohibit any member of the Contractor’s personnel to go
on to the Location or may require such person to leave the Location where he has
reasonable grounds to suspect non-compliance by Contractor’s personnel with the
provisions of either Article 13.1 or 13.4.   13.5   Personnel       The
Contractor shall ensure that its personnel and those of its Affiliates, agents
and its sub-contractors are advised of and comply with the provisions of this
Article 13.   13.6   Fair Wages       The Contractor shall pay fair and
reasonable wages, such as may be prescribed by law, regulation, decree or other
Government instrument, to its locally engaged personnel. The Contractor shall
abide by the laws and regulations of the Republic of Georgia and shall carry
employers liability insurance (or equivalent), as more particularly set out in
Article 21 below, providing voluntary benefits and covering the Contractor’s
liability to all locally engaged employees.   13.7   Industrial Relations      
The Contractor shall maintain good industrial relations and shall inform and
consult the Company on all matters related to employee relations, including but
not limited to rates of pay, allowances, amenities, overtime, collective
bargaining, union relationships, discipline and grievance procedures and shall
keep the Company fully informed on all said matters on its own initiative to the
extent necessary so that the Company’s interests in this matter shall not be
prejudiced, and in any case as and when the Company requires.   13.8   Public
Relations       The Contractor shall use its best endeavors to maintain goodwill
with Government, any regulatory bodies in the Republic of Georgia and with the
general public.       The Contractor shall not release any article, film or
comment about the Work to the press or any other party without the prior written
consent of the Company.   13.9   Personnel Records       The Contractor shall
keep relevant medical records, wages books and time sheets and full records of
all personnel employed in connection with the Work.       The Company shall be
entitled at all times to inspect and take copies from all or any such documents.
The Contractor shall also submit such returns as the Company may require
relating to matters to be contained in such documents.   14   NOT APPLICABLE  
15   INDEPENDENT CONTRACTOR       In the performance of this Agreement it is
hereby declared that Contractor is an independent contractor and not an agent of
Company. All persons assigned to the Work by Contractor shall be deemed to be
personnel or agents or employees of Contractor and in no sense shall such
personnel be deemed to be agents or employees of Company. Neither the Contractor
nor any person employed or assigned by the Contractor shall either represent
itself or himself (as applicable) or be deemed for any purpose to be an
employee, agent, or representative of the Company in the performance of the
Work. Save as specifically provided for elsewhere in the Agreement, Contractor’s
equipment shall be under the exclusive control of the Contractor.   16   PRICES
AND RATES

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 19



--------------------------------------------------------------------------------



 



    The Contractor shall, subject to the provisions set out in Schedule II, be
paid in accordance with the prices and rates set out therein.   17   PAYMENT  
17.1   Invoices



  17.1.1   All invoices submitted by Contractor to Company shall set out the
particulars described in Part 8 of Schedule III. These invoices shall be
submitted in accordance with regulations as defined in Article 17.1.2 governing
the submission of invoices and acceptance of Work performed. Contractor shall
submit monthly one invoice, covering all Work carried out under the Agreement,
in the previous calendar month.     17.1.2   Generally the Contractor drilling
invoices cover the followings required by the Company



  1)   Tour Sheets; travel tickets;     2)   A Billing Period — Make sure
correct Tour Sheet dates and Invoice billing dates are the same;     3)   Well
Location — Must be the same as the Tour Sheets location;     4)   Well Number —
Must be the same as the Tour Sheets;     5)   Invoice Number — Must be given and
also no for duplication;     6)   Day Rate Operating — Amount charged must be
the same with the current existing Contract with the Company;     7)   Number of
Days — number of day’s charge is correct and matches with the Tour Sheets.
Number of copies of Tour Sheets attached is correct and complete. Number of days
being charged must equal to the Dates stated in the Tour Sheets;     8)   Number
of Hours — number of hours charged is correct and matches with the Tour Sheets.
Number of copies of Tour Sheets attached is correct and complete. Number of
hours that are being charged must equal to the From and To columns in the Tour
Sheets;     9)   Day Rate Standby — Amount being charged must be the same with
the current existing Contract with the Company. Standby Rate must be lower than
the Operating Day Rate;     10)   Labor Charges “Positions” — all positions
being charged are legitimate and in accordance with the existing Contract.
Positions being charged are all reported in the Tour Sheets. Check if Names
reported in the Tour Sheets are for Expats and /or National names;     11)  
Labor Charges “Per Day” — amount being charged matches with the existing
Contract;     12)   Labor charges “Number of Days” number of days charged
corresponds to the timesheets being attached and with the Tour Sheets;     13)  
Travel Days “Number of Days” — number of days being charged correspond to the
timesheets attached and the with the Tour Sheets;     14)   Travel Days “Rate
Per Day” — rates being charged are correct and match with existing Contract;    
15)   Total Invoice — Total Calculations in amount of invoice must be equal to
the sum of the break downs.



  17.1.3   The Company shall make payment within 30 days after receipt of such
invoice (submitted pursuant to Article 17.1.1) to the Contractor’s nominated
bank account as notified by Contractor to the Company.         If the Company
fails to make payment due to the Contractor within such 30 days, the Company
shall compensate the Contractor by the Prevailing Interests (using Prevailing
Interest Rate) of the unpaid amount calculated from the date of the 30th day of
receipt of invoice to the date when the Company pays Contractor all the amount
of above unpaid invoice.     17.1.4   Any invoice not complying with the
provisions hereof may be returned by the Company to the Contractor whereupon the
Contractor shall submit a rectifying invoice. If such rectifying invoice is
received by the Company later than the time for submittal provided for in
Article 17.1.1, the month of submittal for the purpose of this provision shall
be that next following the calendar month in which such rectifying invoice was
received.     17.1.5   No payment made by the Company shall be construed as
acceptance in whole or in part of the performance by the Contractor of any of
its obligations under the Agreement.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 20



--------------------------------------------------------------------------------



 



  17.1.6   In the event that Contractor is unable to meet its obligations
hereunder due to any event of Force Majeure as defined in Article 23, any rates
payable shall after 30 (thirty) days since its occurrence be reduced to zero for
the remaining duration of the Force Majeure event.     17.1.7   Any payment made
by Company hereunder, including the final billing where appropriate, shall not
prevent Company from reasonably filing claims or prejudice its right to recover
the amount of such claims however they may have arisen.     17.1.8   All
invoices in respect of this Agreement shall be submitted within six (6) months
of termination. Company shall have the right to reject any invoice submitted
after this period.     17.1.8   Final payment for completed Work can only be
made after the Work performed has been completed and signed as completed by both
Contractor and Company.



17.2   Company’s Right to Dispute Invoices       If the Company disputes any
item on an invoice received pursuant hereto then it shall be entitled to
withhold from payment, without payment of interest, that amount in dispute until
the settlement provided that;



  (i)   the Company notifies the Contractor of the disputed item(s); and    
(ii)   the Contractor issues a credit note for the disputed portion of the said
invoice following receipt of which the Company shall thereafter pay only the
undisputed portion of any such invoice.



17.3   Payments Due to the Contractor       Without prejudice to any other of
the Company’s rights under the Agreement or otherwise, it shall be entitled to
deduct from any payment due or becoming due to the Contractor under the
Agreement, all costs, damages or expenses for which the Contractor is liable to
the Company under the Agreement.   17.4   Audit



  17.4.1   The Company shall have the right to audit at all reasonable times all
the records and accounts in connection with the Work, including without
limitation all reimbursed costs and expenses relating thereto, which the
Contractor shall be obliged to maintain throughout such period. The foregoing
audit rights of the Company shall continue for a period of two (2) calendar
years commencing 1st day of the next month following the later of-.



  (i)   the month in which the Work is completed, or     (ii)   the month in
which Company receives the Contractor’s final invoice relating to the Work or
after termination of the Agreement if earlier, and the Contractor shall preserve
and shall cause its sub-contractors to preserve all documents for the same said
period.



  17.4.2   Any amount by which the payment by the Company to the Contractor
exceeds the amount due to the Contractor as shown by such audit shall be
returned forthwith to the Company



17.5   Freedom from Liens



  17.5.1   The Contractor shall indemnify and hold Company harmless from and
shall keep the Contractor’s equipment, Company equipment, well(s) and Work free
and clear of all liens, claims, assessments, fines and levies created or caused
or committed by Contractor, its Affiliates, agents or its subcontractors.    
17.5.2   Should there prove to be any such lien created or caused or committed
by the Contractor, as mentioned in this Article 17.5, upon the property of the
Company after all payments hereunder

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 21



--------------------------------------------------------------------------------



 



      have been made by the Company, the Contractor agrees to refund to the
Company upon demand all moneys that the latter may be compelled to pay to
discharge any such lien.     17.5.3   The Contractor agrees to furnish to the
Company, if requested, a full and complete statement that all the Contractor’s
suppliers, sub-contractors and vendors have been paid in full for work done or
materials furnished in connection with the performance of the Work, subject to
the payment due to the Contractor by the Company.     17.5.4   Each party shall
defend, indemnify and hold the other party harmless from and against all claims,
liens and other encumbrances against such party’s property on account of debts
and claims alleged to be due from the party to any person or corporation.



17.6   Sub-Contracts       The Contractor shall ensure that the provisions of
the foregoing Articles 17.4 and Article 17.5 are included in all agreements it
shall enter into with any subcontractors who shall supply any labour, equipment
or materials to be provided under the Agreement.   18   TAXATION   18.1  
General



  18.1.1   The Contractor shall minimize, and shall procure that its Affiliates,
agents and its sub-contractors and its or their personnel shall, to the extent
permitted by the laws of the Republic of Georgia, minimize its/their liabilities
to taxes.     18.1.2   Subject to the provisions of Article 18. 1.1, the
Contractor shall pay any tax, and shall ensure that all due payment is made by
its Affiliates, agents and sub-contractors of any tax which may be lawfully
assessed upon any of them by any appropriate Government authority in connection
with the activities of any of them.     18.1.3   For the purposes of this
Article 18.1 only, the expression ‘tax’ shall mean where the context so admits,
any tax, duty or other charge of any nature whatsoever, including any interest,
assessed or levied in respect of the Contractor’s activities or the activities
of its Affiliates, agents or sub-contractors or its or their personnel under the
Agreement, by any Government or other authority having jurisdiction within the
Contract Area.     18.1.4   The Contractor shall comply with the regulations
presented by any department of the Republic of Georgia for the monitoring and
controlling of articles imported into the Republic of Georgia for petroleum
operations.



18.2   Contractor’s Personnel       The Contractor shall make and shall procure
that its Affiliates, agents and sub-contractors shall make all payments to their
personnel less any tax or other deductions required to comply with statutory
obligations, whether local or otherwise. Contractor shall pay all such tax or
other deductions to the Government or appropriate authorities in accordance with
applicable regulations.   18.3   Customs Duties



  18.3.1   Contractor shall be solely responsible for all import/export charges
including clearing and transportation of all Contractor’s equipment and its
sub-contractors’ materials and equipment required for the Work.     18.3.2  
Company shall never be liable to pay any import and export charges, duties and
the like for personnel effects, food, alcohol, tobaccos and other goods of
Contractor’s personnel.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 22



--------------------------------------------------------------------------------



 



    Under the Production Sharing Agreement for the Contract Area goods imported
and re-exported are free of any duties if necessary for the proper conduct of
petroleum operations so long as the Contractor complies with the import/export
protocol for the said Production Sharing Agreement which Company will issue to
Contractor. Contractor should obtain the necessary certificate in this regard.
Any charges related to non-compliance of these protocols (as varied from time to
time) will be for Contractor’s account.   18.4   Withholding Taxes



  18.4.1   If the laws of the Republic of Georgia so require, the Company shall
be entitled to withhold income, profits, excess profits, sales or turnover,
royalty and other taxes from any payments due to the Contractor under the
Agreement to the extent that such laws require.     18.4.2   In order to
facilitate this taxation purposes the Contract should include the following
information:



  1)   Contractor’s status (foreign, local, foreign entity)     2)   Contract
period with Company should be clearly defined     3)   Contractors materials and
services should be shown separately marked in the invoice issued to the Company
and for services should be shown that are made outside or inside of Georgia



18.5   VAT       Notwithstanding the terms of Article 18.1 above, but without
prejudice to the terms of Article 18.3 above, the Company will pay to the
Contractor in addition to and together with the consideration due under the
Agreement any Value Added Tax chargeable in respect of goods or services
supplied by the Contractor under the Agreement provided that the Contractor
provides the Company with a valid tax invoice as may be required under the
relevant legislation and regulations made thereunder. The Company shall also pay
to the Contractor any end user tax which the Contractor is obliged by the law of
any other country or political sub-division thereof to charge in respect of
goods or services supplied to the Company under the Agreement.       Under the
Production Sharing Agreement for the Contract Area goods, services and works
supplied are currently subject to zero percent VAT rate. The Company will, where
appropriate, provide a VAT exemption certificate to the Contractor in accordance
with all relevant legislation from time to time.



18.6   Indemnity



  18.6.1   Except as specifically provided in this Article 18, the Contractor
shall pay all taxes assessed against it in connection with the Work or the
Contractor’s equipment under the Agreement and hereby agrees both to protect and
indemnify the Company and to hold the Company safe and harmless from any and all
claims or liability for income, excess profits, royalty or other taxes assessed
or levied by the Government, or by the government of any other country against
the Contractor.     18.6.2   The Contractor further agrees to protect and hold
the Company harmless from all taxes assessed or levied against or on account of
wages, salaries or other benefits paid to the Contractor’s personnel or that of
its Affiliates, agents or that of its sub-contractors and all taxes assessed or
levied against, or on account of any property or equipment of such persons.



18.7   The Contractor shall use all reasonable efforts to co-operate with the
Company in all administration of taxes as aforesaid.   18.8   The provisions of
this Article 18.0 shall survive the expiration, repudiation or any termination
of this Agreement.   19   LIABILITIES AND INDEMNITIES   19.1   Indemnity by the
Company and the Contractor



  19.1.1   Company and Contractor each agree to defend, indemnify and hold
Contractor and Company respectively, harmless from and against any and all
liability, damage, claim or costs (including

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 23



--------------------------------------------------------------------------------



 



      legal costs and expenses) in respect of sickness or injury to and death of
their respective employees regardless of the cause or reason therefore and
regardless of the negligence or breach of duty of the other.     19.1.2  
Contractor agrees to defend, indemnify and hold Company harmless from and
against any and all liability, damage, claim or costs (including legal costs and
expenses) in respect of loss of, damage to, or loss of use of Contractor’s
equipment or property howsoever caused and regardless of the sole or concurrent
negligence, or breach of duty of Company. For the purpose of this sub-article
Contractor’s equipment or property shall be deemed to include all equipment
owned, hired or being provided by Contractor in relation to the Work.     19.1.3
  Company agrees to defend, indemnify and hold Contractor harmless from and
against any and all liability, damage, claim or costs (including legal costs and
expenses) in respect of loss of, damage to, or loss of use of Company’s
equipment or property howsoever caused and regardless of the sole or concurrent
negligence or breach of duty of Contractor.     19.1.4   Each Party shall bear
all consequential or indirect losses it suffers and shall indemnify and hold
harmless each other for any liability therefore. Consequential loss shall
include, but not be limited to, loss of production, profits, use or any other
economic loss.



19.2   Liability for Contractor’s equipment above and below the Rotary Table    
  Notwithstanding the foregoing provisions of Article 19.1.2, the Company shall
be liable to and indemnify the Contractor for damage to or loss, loss of use or
recovery or destruction of the Contractor’s Equipment while being used on the
well below the rotary table caused by in-hole difficulties including, without
limitation, stuck pipe, lost circulation or blow out, abnormal wear, hydrogen
sulphide embrittlement, or corrosion fatigue except such damage, loss or
destruction is not caused by the negligence and/or willful misconduct and/or
default and/or breach of duty (statutory or otherwise) of the Contractor or its
affiliates, agents or its sub-contractors whoever is the owner of the so lost or
damaged downhole equipment and/or its or their personnel who shall each make all
reasonable efforts to avoid or cause any resulting delay in the Work.   19.3  
The Hole       The Company shall hold the Contractor harmless against any damage
to or loss of the hole or casing therein, except where such loss or damage is
caused by or results from the Contractor’s gross negligence and/or wilful
misconduct and/or default and/or breach of duty (statutory or otherwise) or that
of its affiliates, agents or sub-contractors and/or its or their personnel and,
in such event, the Contractor’s liability, without prejudice to the Company’s
rights under article 19.9, shall be limited either:



  i)   to drill a new hole to the depth at which the loss or damage occurred; or
    ii)   to re-drilling such section of the damaged hole,



    in either case in accordance with the terms of the Agreement the Contractor,
for such repair or re-drilling work, will be paid at a reduced rate which is
equal to 50 % of the Daily Operating Rate.   19.4   Blow-out or Crater



  19.4.1   During the course of drilling it is likely that hydrocarbons shall be
found in sufficient quantities to cause a fire hazard or endanger the well(s),
personnel or equipment. Hence the Contractor shall ensure that good drilling
practices are employed and take such precautions as are necessary and proper to
prevent a catastrophe and to protect life and property.     19.4.2   If the well
blows out, catches fire or in any manner gets beyond full control, the Company
shall have the right under Article 9.7 to assume complete control and supervise
the Work required to regain full control of the well. During such period the
Contractor agrees to make its personnel and services available at the well.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 24



--------------------------------------------------------------------------------



 



  19.4.3   It is understood and agreed that the Company shall bear the cost and
expense of killing the well or otherwise bringing it under control.



19.5   Reservoir and Pollution Liability       The Company shall assume all
liability for and agrees to indemnify and hold harmless the Contractor in
respect of loss of or damage to any geological formation, strata or oil or gas
reservoir or for loss or damage caused by pollution which originates below the
surface howsoever caused on the part of Contractor   19.6   Contractor’s
Responsibility for Pollution



  19.6.1   The Contractor shall assume all responsibility for and agrees to
defend, indemnify and hold the Company harmless from, loss or damage arising
from pollution or contamination which originates from the Contractor’s equipment
above the surface and/or the surface equipment of its Affiliates, agents or
sub-contractors and from spills of fuels, lubricants, motor oils or other
effluent in its or their possession and control, howsoever caused and
irrespective of negligence and/or default and/or breach of duty (statutory or
otherwise) on the part of the Company or its Affiliates, agents and
subcontractors and/or its or their personnel.     19.6.2   Without prejudice to
Article 19.6, Contractor shall ensure that all personnel use the prevailing
standards of care and diligence to prevent unlawful disposal of all waste oil,
water and other waste materials or fluids which may accumulate or be caused by
Contractor’s performance of this Agreement. Contractor shall not dispose of any
objects, scrap, waste, rubbish, equipment, fluid or fuel. Contractor shall take
all reasonable precautions to prevent pollution of any nature or kind
originating from the surface equipment during its performance of this Agreement.
    19.6.3   In the event of any disposal prohibited by Article 19.6.2, whether
by dumping, spilling, emission or otherwise arising from Contractor’s
performance or non-performance of this Agreement, Contractor shall be fully
liable for and bear the costs of removal of any such item(s) dumped, spilled,
emitted or otherwise disposed of regardless of the sole, concurrent or
contributory negligence or breach of duty (statutory or otherwise) of Company.
In the event of any such disposal, Contractor shall immediately undertake all
reasonable remedial and protective measures required in such circumstances.    
19.6.4   Contractor shall notify Company immediately with respect to any
pollution, loss, damage, claim or demand, (or occurrence which may give rise to
same) resulting from the performance of this Agreement.     19.6.5   Without
relieving Contractor of any of its obligations under Article 19.6.2, if
Contractor does not promptly proceed to perform its obligations under this
Article 19.6, Company may take part to any degree it deems necessary in the
control and removal of any pollution, dumping, spillage or contamination which
is the responsibility of Contractor under this Article 19.6 or which is due to
any act or omission of Contractor. Contractor shall reimburse Company for costs
arising from such actions of Company upon receipt of invoice from Company.
Company shall have the right to deduct such costs from any sum due or becoming
due to Contractor under this Agreement.     19.6.6   Contractor shall not
deposit or cause or permit any of Contractor’s personnel to deposit any
substances or articles in or around the Contract Area except in accordance with
the terms of a license issued by the relevant Government authority.



19.7   Patents       The Contractor hereby indemnifies and holds the Company
harmless from any and all claims, injunctions, legal proceedings and the costs
and expenses therefore and any loss, damage or liability

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 25



--------------------------------------------------------------------------------



 



    which may be incurred on account of infringement of patent or other
proprietary rights claimed by any third party in respect of any device,
apparatus, system or method of use supplied or utilized by the Contractor in the
performance of the Work.       If the Contractor is prevented from performing
any part of the Work because of legal restraint due to a third party claim that
the Contractor has infringed patents or other proprietary rights, the Contractor
shall be relieved of any responsibility to continue the performance of the Work
until no longer legally restrained, and the Company shall have no liability to
pay for Work not performed due to such legal restraint. The Contractor shall use
its best endeavors to continue those parts of the Work not so legally
restrained.   19.8   Default of the Contractor



  19.8.1   If the Contractor has failed to (i) conduct the Work in a diligent,
skilful and workmanlike manner and in accordance with good oil field practice or
(ii) if the Contractor’s equipment is not performing to the specification; or
(iii) if the Contractor is otherwise in material default hereunder, the Company
shall give the Contractor written notice in which the Company shall specify the
cause of its dissatisfaction. Upon receipt of such written notification the
Contractor shall (i) correct the working procedures of its personnel to ensure
compliance with good oilfield practice, or (ii) repair or replace such faulty
equipment, or (iii) remedy its default hereunder.     19.8.2   Should the
Contractor fail or refuse to remedy or fail to commence to remedy the said cause
of dissatisfaction within a period after receiving such notice as is set out in
Part 3 of Schedule III, the Company shall be entitled, without prejudice to its
rights under the Agreement or otherwise at law to



  (i)   terminate the Agreement forthwith, or     (ii)   assume responsibility
for supervising the Work and deduct the extra costs thereby reasonably incurred
from the amounts payable to the Contractor, or     (iii)   take over the
operation of the Contractor’s equipment at no extra cost whatsoever to the
Company. The Contractor shall be paid therefore as if the Contractor was
operating Contractor’s equipment, less the extra amounts incurred by the Company
in taking over the operation.



  19.8.3   Should the aforesaid cause of dissatisfaction be incapable of remedy
by the Contractor, the foregoing requirement of notice of dissatisfaction shall
be disregarded and the Company shall be entitled to exercise its rights under
Article 19.8.2 forthwith.



19.9   The Company shall have the right to retain out of any payment to be made
under the Agreement an amount sufficient to indemnify it completely against any
liability mentioned in Article 19 provided that the Company shall first advise
the Contractor of any such liability and shall afford the Contractor the
opportunity to contest the same prior to the Company making settlement thereof.
  19.10   The provisions of this Article 19 shall survive the expiration,
repudiation or any termination of this Agreement.   20   RIGHTS, BENEFITS AND
INDEMNITIES   20.1   Extension of Rights



  a)   Wherever in the Agreement rights, benefits, or indemnities are given in
favor of the Company such rights, benefits or indemnities shall apply equally to
the Co-Venturers, Affiliates and to the Company’s Affiliates, Affiliates and
their respective directors and employees engaged in connection with the
performance of the Agreement.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 26



--------------------------------------------------------------------------------



 



  b)   Wherever in the Agreement rights, benefits, or indemnities are given in
favor of the Contractor, such rights, benefits or indemnities shall apply
equally to the Contractor’s Affiliates, agents and sub-contractors engaged in
connection with the performance of the Work and to any of their representative
officers, directors and employees.



20.2   Liability for Affiliates, etc.       The Contractor shall procure that
each of its Affiliates, agents and sub-contractors and its or their personnel
which is engaged in any way in any matters in connection with the Agreement
shall observe and perform the terms hereof and the Contractor shall be
responsible for such performance as though it had performed the same itself.  
21   INSURANCE   21.1   Georgia       The Contractor shall take out and maintain
to the satisfaction of the Company and, with an insurance company acceptable to
the Company, insurance adequate to cover its liabilities hereunder and to
fulfill the legal requirements of any Government authority or other appropriate
bodies in the Republic of Georgia.       Notwithstanding the generality of this
Article 21, insurance coverage required to be secured and maintained by the
Contractor’s local sub-contractors shall be limited to those insurances and
amounts required by applicable law, regulations or decree of the Republic of
Georgia together with such other insurances as Contractor may deem necessary.
Contractor shall be liable towards Company and its Co-Venturers for any absence
or insufficiency of the insurances of Contractor’s sub-contractor. Contractor
shall provide that its sub-contractors and their insurers waive all rights of
recourse against Company and its Co-Venturers to the extent Contractor or its
sub-contractors have assumed liability or granted indemnity under this
Agreement.   21.2   Rights of Recourse       Contractor shall arrange that all
the insurance policies referred to in Article 21.1 shall be endorsed to show
Company, its Co-Venturers and, in respect of joint operations, other operators,
as additional insureds and shall contain a waiver of insurers/underwriters
rights of recourse against Company, its Co-Venturers and, in respect of joint
operations, Other Operators. These provisions shall apply only to the extent of
the liabilities assumed by Contractor under this Agreement.   21.3  
Certificates       Prior to commencement of the Work, Contractors shall arrange
for certificates of its insurance to be furnished to Company. All certificates
shall provide that Company is given not less than thirty (30) days prior written
notice of cancellation or material change.   21.4   Non-Compliance and Indemnity
      If the Contractor fails or refuses to obtain the specified insurances or
to comply with the provisions of this Article the Company shall, without
prejudice to any other rights it may have, have the right to procure such
insurance at the Contractor’s expense in which event any sums paid by the
Company pursuant hereto shall immediately become due and payable to the Company
by the Contractor and the Company shall be entitled to deduct such sums from any
moneys due or which may become due to the Contractor under the Agreement.      
In the event that the Contractor does not maintain any or all of the insurances
detailed under this Article, the Contractor hereby indemnifies the Company and
the Co-Venturers from any and all liability for loss arising out of the
aforesaid risks.   22   STATUS OF CO-VENTURERS

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 27



--------------------------------------------------------------------------------



 



    The Company makes this Agreement on behalf of all Co-Venturers.
Notwithstanding the foregoing:



  (i)   Contractor agrees to look only to Company for due performance of this
Agreement and nothing herein contained will impose any liability upon, or
entitle Contractor to commence any proceedings against any Co-Venturer other
than Company.     (ii)   Company will be entitled to enforce this Agreement on
behalf of all Co-Venturers as well as for itself and for this purpose Company
and only Company may commence proceedings in its own name to enforce all
obligations and liabilities of Contractor and to make any claim which any
Co-Venturer may have against Contractor.



23   FORCE MAJEURE       Neither the Company nor the Contractor shall be in
breach of the Agreement if and for so long as its performance of any obligation
hereunder is hindered or prevented due to circumstances beyond its reasonable
control including but not limited to strikes or other labor disputes (except
where involving the Contractor’s personnel or that of its Affiliates, agents or
subcontractors), riot, act of God, sabotage, insurrection, interference by any
Georgian or other governmental authority provided that either the Company or the
Contractor, as the case may be, shall give notice to the other Party promptly on
becoming aware of any such cause, stating the particulars thereof. The notifying
Party shall promptly give further notice if its performance of any such
obligation is no longer hindered or prevented as aforesaid. The time for
performance of such obligation, and any other obligations as are conditional
upon such performance, shall be extended by the period between each of the said
notices provided that the notifying Party shall make reasonable efforts to
perform such obligation prior to the time for performance extension as
aforesaid.       In the event of the occurrence of any cause set out in
Article 23 and such cause prevails for a period in excess of fifteen (15) days,
the Parties agree to meet forthwith to mutually agree the way forward. If after
seven (7) days (22days after commencement of Force Majeure) agreement has not
been reached on the way forward then Company shall have the right to cancel the
Agreement immediately. Any Force Majeure occurrence shall never be just cause
for Company to withhold any payment due to the Contractor under this Agreement.
  24   NON PERFORMANCE BY THE CONTRACTOR   24.1   Rights of the Company       If
the Contractor fails to perform any of its obligations as specified in this
Agreement herein or to provide any of the Contractor’s equipment or if the
Contractor’s equipment fails to meet the manufacturer’s rating for such
equipment resulting in unsafe operations or lower efficiency thereof, the
Company’s representative shall notify the Contractor in writing specifying the
nature of such failure and immediately thereafter the Company shall have the
right either:



  (i)   to shutdown operations or suspend the Work until such time as the
Contractor shall have rectified any specified failure; or     (ii)   to hire, if
the Contractor has no substitute equipment and refuses to purchase, from the
nearest available source satisfactory to the Company any equipment which should
have been provided by the Contractor or which is required to replace equipment
not acceptable to the Company’s representative and the justifiable,
substantiated and documented costs of hiring and transporting such equipment
shall be recoverable by the Company from the Contractor or     (iii)   to
continue with the Work by using the substandard equipment at reduced efficiency,
in which event the Company shall have the right to reduce the rates and charges
payable to the Contractor by an amount in direct relation to the percentage that
the Work has, in the Company’s reasonable opinion, been so reduced in efficiency
or slowed down.



24.2   Shutdown or Termination

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 28



--------------------------------------------------------------------------------



 



    Notwithstanding the provisions of Article 24.1 (ii) and 24.1 (iii) the
Company may, at its sole discretion, give written notice to the Contractor of
its dissatisfaction and elect to shutdown operations or suspend the Work until
such time as the Contractor has made good the default or, if the default is not
remedied, until the Company elects to terminate the Agreement. Such notice shall
not be given unreasonably. During the period of shutdown of operations or
suspension of the Work under this Article 24.2 no payment shall be due to the
Contractor.   25   RIG SUBSTITUTION       The Contractor shall not substitute
the rig without the prior written consent of the Company. The Company will have
the right to inspect the rig prior to making a decision. The substitution, if
agreed, will be made so as to cause no disruption to Company’s ongoing program
and shall be at no cost to Company.   26   LIQUIDATION OR INSOLVENCY       If
the Contractor shall become bankrupt or insolvent or have a receiving order made
against it, or compounds with its creditors, or being a corporation, commences
to be wound up (such winding-up not being voluntary for the purposes of
reconstruction or amalgamation) or shall carry on its business under a receiver
for the benefit of its creditors, or pursuant to the intervention of any
competent court, or any of them the Company may at its option either:



  (i)   terminate the Agreement with immediate effect by notice in writing to
the Contractor or to the receiver or liquidator or to any person in whom the
Agreement may become vested; or     (ii)   give such receiver or liquidator or
other person the option of carrying out the Agreement subject to the provision
to the Company of a guarantee acceptable to the Company for the due and faithful
performance of the Agreement up to an amount and on terms acceptable to Company.



27   TERMINATION   27.1   General Termination       The Agreement shall
terminate forthwith if the Production Sharing Agreement, or any Production
Sharing Agreement in the Contract Area, is terminated for any reason whatsoever
and the Agreement may, after the Commencement Date, notwithstanding any of the
other provisions of this Article 27, be terminated at any time by the Company
without cause giving written notice to the Contractor, subject to the provisions
of Article 27.2.   27.2   Reimbursement to Contractor       In the event of
termination of the Agreement, other than arising out of default of the
Contractor its Affiliates, agents and/or its sub-contractors or completion of
the Work, the Company shall reimburse the Contractor, in accordance with the
provisions of this Agreement (including Schedule II, Prices and Rates) for Work
performed prior to the date of termination and the demobilization fee plus early
termination fee as defined by this Agreement. The Contractor shall use its best
endeavors to minimize the costs to be paid by the Company in the event of
termination under this Article.   27.3   Default of the Contractor



  27.3.1   The Contractor shall, throughout the period of the Agreement,
maintain the applicable classification or certification of the equipment. The
Company may suspend the Work or terminate the Agreement forthwith due to the
failure of the Contractor to maintain the classification or certification.    
27.3.2   In the event of any of:

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 29



--------------------------------------------------------------------------------



 



  (i)   the breach by the Contractor of Article 18.1.4     (ii)   the breach by
the Contractor of any of the other terms and conditions of the Agreement; or    
(iii)   the Contractor, its Affiliates, its or their agents or its or their
sub-contractors,



  (a)   fails to proceed with the Work with due diligence; or     (b)  
Persistently or flagrantly neglects to carry out its or their obligations under
the Agreement; or     (c)   fails to maintain an acceptable level of safety or
to comply with the requirements of Article 9 hereof, or     (d)   fails to
comply with any reasonable instructions given to it in writing by the Company’s
representative in connection with the Work, or



  (iv)   the Contractor subcontracts any part of the Work without the prior
written consent of the Company; or     (v)   the Contractor abandons the
Agreement,



      Then the Company may give notice in writing to the Contractor to make good
such breach, failure, neglect, contravention or abandonment.         Should the
Contractor fail to commence to remedy or refuse or fail to prove to the
Company’s satisfaction that it has taken and is continuing to take measures to
remedy the matters specified in the notice within a period of not more than
seven (7) days, or such other period as the Company may stipulate in the notice,
the Company shall have the right to terminate the Agreement forthwith upon
expiry of the period of notice or upon such later date determined by the
Company.     27.3.3   In the event of termination in accordance with the
provisions of this Article 27.3 the Company shall not be liable for any further
payment to the Contractor other than any payment, which may be due in respect of
work done prior to the date of termination.     27.3.4   Unless early
termination in accordance with the provisions of the Agreement, the Agreement
shall terminate in any event on completion of the work in accordance with
Article 3.1.



27.4   Company’s rights and remedies.       Company’s rights and remedies as set
out herein are without prejudice to its other rights and remedies under this
Agreement.   28   SUSPENSION       In the event that the Company elects to
suspend the Contract, the Company shall compensate the Contractor at stack rates
as per Schedule II. However, such suspension shall not exceed five months
starting from the suspension date.   29   CONFIDENTIALITY AND PUBLICITY   29.1  
Contractor shall ensure that its sub-contractors, its and their respective
officers, directors, employees and agents shall not:



  (a)   make any announcement, or issue any circular, in connection with the
subject matter of the Agreement without the prior written approval of the
Company.     (b)   divulge information obtained in the performance of the
Agreement, to any person, or company, or corporation, other than the Company.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 30



--------------------------------------------------------------------------------



 



  (c)   use any such information, except for the performance of the Agreement.  
  (d)   reproduce, copy, disclose to, place at the disposal of or use on behalf
of any third party or enable any third party to peruse, copy or use any
documents or material, received or prepared save such as is strictly necessary
for the performance of the obligations of Contractor under the Agreement.



29.2   Without prejudice to Contractor’s obligations under Article 29.1,
Contractor shall make known such obligations to its sub-contractors and their
officers, directors, employees and agents and shall bind them to act in such a
manner as to ensure that Contractor is not in breach of such obligations.   29.3
  Contractor’s obligations under this Article 29.0 shall not apply to
information which (a) is or becomes part of the public domain, (b) was in
Contractor’s possession prior to award of this Agreement and which Company did
not notify Contractor as being confidential, (c) was received from third parties
and for which, to the best of Contractor’s knowledge having made all reasonable
enquiries, it had normal rights of disclosure.   29.4   Contractor’s obligations
under this Article 29.0 shall continue notwithstanding the expiry, repudiation
or any termination of this Agreement.   30   ASSIGNMENT AND SUB-CONTRACTING  
30.1   Company Approval       Neither the Agreement nor any rights, benefits or
duties or obligations arising hereunder shall be transferred, assigned,
sub-contracted, pledged or used as collateral for a loan or advance in part or
in whole by the Contractor without the prior written approval of the Company.
The Contractor shall have complete charge of its personnel engaged in the
performance of the Work and shall ensure that all such personnel, including all
its sub-contractors and its and their personnel shall comply with all rules and
regulations issued by the Company and with all laws, rules and regulations
issued by any other authority, particularly any government authority.   30.2  
Continuing Responsibility



  30.2.1   Notwithstanding written approval by the Company of any of its
sub-contractors pursuant to this Article 30, the Contractor shall not be
relieved from any of its obligations or liabilities under the Agreement and the
Contractor shall be responsible for the acts, defaults and omissions of its
Affiliates, agents and sub-contractors and its or their employees or consultants
as though they were the acts, defaults and omissions of the Contractor. The
Contractor shall have complete charge of its personnel engaged in the
performance of the Work and shall ensure that all such personnel, including all
its sub-contractors and its and their personnel, shall comply with all rules and
regulations issued by the Company and with all laws, rules and regulations
issued by any other authority, particularly any government authority.     30.2.2
  No sub-contract shall bind or purport to bind the Company, and each
sub-contract shall provide for its immediate termination in the event of
discontinuation or termination of the Agreement in accordance with Articles 23,
24, 25, 26 or 27 hereof or for its inundate suspension of the Work in the event
of suspension in accordance with Article 28 hereof.     30.2.3   All
sub-contractors shall be responsible only to the Contractor; notwithstanding the
foregoing, the Company shall have the same rights in respect to the inspection
of the Work as are provided for in the Agreement governing the Work provided by
the Contractor.     30.2.4   The Contractor hereby indemnifies the Company
against all actions, causes of action, claims, demands and damages whatsoever
arising from the acts or omissions or employment of any sub-contractor.



30.3   Company Assignment

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 31



--------------------------------------------------------------------------------



 



    The Company, by notice to the Contractor, shall be entitled to assign its
rights, obligations and duties under the Agreement to any Affiliate, third party
or Co-Venturer as shall become the operator for the consortium of Co-Venturers
in succession to the Company or Other Operators, provided that the Company shall
remain liable for and shall not be relieved of any of its obligations under this
Contract both before and after such assignment.   31   AMENDMENTS   31.1   The
Agreement shall not be amended except where mutually agreed in writing by both
Parties.   31.2   The Company (or Contractor) will not be obliged to consider
any claim unless the following procedure is strictly adhered to:



  (i)   Contractor (or Company) will submit written notice to Company (or
Contractor) within twenty eight (28) days of the occurrence constituting such
claim.         and     (ii)   Contractor (or Company) will submit to Company (or
Contractor) a written detailed statement of any such claim, which may be subject
to audit, within sixty (60) days of the occurrence constituting such claim.    
    Claim submissions identified outside the time scale described shall be
considered to be time barred.



32.   WAIVER       None of the provisions of this Agreement will be considered
waived by Company unless such waiver is given in writing by Company. No such
waiver shall be a waiver of any past or future defaults, breach or modification
of any of the terms, provisions, conditions or covenants of this Agreement
unless expressly set forth in such waiver.   33   NOTICES   33.1   Addresses    
  All notices under the Agreement shall be in writing and shall be given at such
addresses as the parties shall specify from time to time by written notice. In
the absence of such notice, the addresses for the time being shall be those set
forth on the first page hereof.       Either Party may from time to time change
its address for service herein by giving written notice to the other Party.  
33.2   Delivery



  33.2.1   Any notice may be served by hand delivery to a Party at its address
for service hereunder or by facsimile transmission or by courier mail.    
32.2.2   (a) Any notice given by hand delivery shall be deemed to be given at
the time of delivery               (b) Any notice given by facsimile
transmission shall be deemed to be given at the time transmission has been
confirmed, subject to
      the following provision. Where said time of transmission falls outside the
normal business hours of the recipient, delivery shall
      be deemed to be given at 10.00 hours (recipient’s local time) on the
recipient’s next following business day.               (c) Any notice served by
courier mail shall be deemed to be given:

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 32



--------------------------------------------------------------------------------



 



  (i)   two (2) days after mailing by courier where sender and recipient are
resident in the same country; and     (ii)   seven (7) days after mailing by
courier where sender and recipient are not resident in the same country.



  33.2.3   For the purposes hereof, “business day” shall be any day, other than
a Saturday or a Sunday:



34   ENTIRE AGREEMENT       The Agreement represents the entire Agreement
between the Parties in relation to the subject matters hereof and shall
supersede any previous documentation or agreement or undertaking (including any
translation of this Agreement into any other language) between the Parties in
relation to all or any such matters.   35   SEVERANCE       Any provision
herein, which is or becomes illegal or unenforceable shall be severed from the
Agreement and shall not affect the validity of the remaining provisions thereof.
  36   LAW   36.1   Choice of Law       The Agreement shall be governed by and
construed in accordance with the laws of Georgian, excluding any of its conflict
of law rules, which would direct or refer to the laws of another jurisdiction.  
36.2   Choice of Venue       The Parties specifically attorn and submit
themselves to the exclusive jurisdiction of the Courts of Georgian.   36.3  
Arbitration



  36.3.1   Any difference arising out of or in connection with the terms of this
Agreement (regardless of the nature of the question or dispute) shall as far as
possible be settled amicably. Failing an amicable settlement within a reasonable
period such difference or dispute shall be finally settled under the rules of
conciliation and arbitration of the International Chamber of Commerce by three
arbitrators appointed in accordance with the said rules and the decision or
award resulting from such arbitration shall be final and binding on the Parties.
The place of arbitration shall be Singapore and the language of arbitration
shall be English.     36.3.2   If the dispute is over technical matters, the
settlement of which is of a purely technical nature, the Parties may agree to
refer such dispute to the decision of independent experts appointed by the
Parties. Failing such agreement, the dispute shall be referred to arbitration as
provided for in the foregoing paragraphs of this Article.     36.3.3  
Arbitration fees shall be borne by the losing Party.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 33



--------------------------------------------------------------------------------



 



SCHEDULE II

COMPENSATION



1.   PREAMBLE   1.1   General



  1.1.1   All rates and prices detailed herein shall be in US Dollars and fixed
and firm for the duration of the Agreement.     1.1.2   All invoices submitted
on the basis of the rates specified hereunder shall be supported by Company
approved IADC Drilling Reports, personnel timesheets, plant sheets and shipping
manifests where applicable.     1.1.3   “Day” or “day” shall mean a period of 24
hours beginning at 0000 hours on any day and ending at 2400 hours on the same
day. Daily rates shall be calculated to the nearest quarter of an hour pro rated
accordingly to a maximum of 24 hours per day.     1.1.4   Unless otherwise
agreed in writing between the parties, any expenditure of whatsoever nature
incurred by the Contractor in connection with the Agreement or the Work for
which responsibility has not been assumed in the Agreement by the Company shall
be for the account of the Contractor.



1.2   Personnel       The personnel rates proposed in section 2.0 of this
Schedule II shall be deemed to include but not be limited to the following:



  (a)   Contractor’s liability as employer, including all employment taxes,
social security contributions, or other levies imposed by governmental
authorities.     (b)   Salaries, bonus payments, pensions, holiday
contributions, severance payments medical expenses, sick pay and other employee
benefits arising from the employment of personnel.     (c)   All hours worked,
including any overtime and any nightshift premium.     (d)   Personnel
protective equipment (including handtools, protective clothing, etc).     (e)  
All relevant payroll deductions.     (f)   Any increase in (b) above payable
during the term of this Agreement.     (g)   Any safety training/medical
certification costs.     (h)   Mobilization/demobilization costs.     (i)   All
insurance provisions including but not limited to those specified in
Article 10.0.     (j)   Overhead and profit.     (k)   All costs of whatsoever
nature incurred by Contractor in the administration of this Agreement.



1.3   Equipment



  1.3.1   The equipment rates contained in section 2.0 of this Schedule II shall
be deemed to include, but not be limited to, the following:

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 34



--------------------------------------------------------------------------------



 



  (a)   Provision of the equipment (24 hours).     (b)  
Mobilization/demobilization costs.     (c)   Maintenance and breakdown work.    
(d)   Overheads and profit.     (e)   Insurance provisions as specified in
Article 10.0.     (f)   All other costs of whatsoever nature incurred by
Contractor in the administration of this Agreement.



2.   RATES AND PRICES       Contractor shall insert below all rates, prices and
price lists for all proposed equipment and personnel. All such rates, prices and
price lists shall remain fixed and firm for the duration of the Agreement.      
Mobilization fee: US$250,000 (two hundred and fifty thousand US Dollars)      
Lump sum price to move rig into Manavi      fields and rig up ready for work at
Company’s first Location to be designated by Company. Such sum shall be payable
30 days from receipt of Contractor’s invoice following Company’s acceptance of
the unit at first location.       Estimate time for Mobilization is determined
30 days in advance.       Demobilization Fee: US$250,000 (two hundred and fifty
thousand US Dollars)       Lump sum payable on release of rig away from the last
location.       Estimate time for Demobilisation is determined 10 days in
advance.       Early Termination Fee is determined as 125,000 USD (one hundred
twenty five thousand US Dollars)       Daily Rates       The rates quoted shall
be firm throughout the duration of the Agreement and any further extension
thereto       Daily Operating Rate: US$13,520 (thirteen thousand five hundred
and twenty US Dollars) per day       The amount payable to the Contractor for
the provision and operation of the Contractor’s equipment, its personnel and any
of its sub contractors required for the performance of the Work. This rate shall
apply from acceptance of unit on a well by Company representative until release
of rig at end of work on the well as certified by Company representative, except
for periods when other rates are applicable as specified hereunder and as
otherwise provided in this Agreement. Rate is for 24 hour operations and firm
throughout the duration of the Agreement and any further extension thereto      
Daily Repair Rate: US$12,168 (twelve thousand one hundred and sixty eight US
Dollars only) per day       The rate applicable in the event the Work is stopped
as a result of any of Contractors equipment, services and personnel being unable
to perform the work due to equipment failure and repair or if Contractor fails
to perform in accordance with this Agreement in terms of Article 24.1(1) of
Schedule 1. After 48 hours accumulated in any one calendar month, the rate shall
be zero.       Standby Rate: US$12,168 (twelve thousand one hundred and sixty
eight US Dollars only) per day

Applicable for any period when the rig is on location but unable to proceed with
operations because of adverse weather conditions, waiting on instructions from
COMPANY or delivery of COMPANY’s equipment or

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 35



--------------------------------------------------------------------------------



 



materials, or damage to COMPANY’s equipment, or otherwise as a direct
instruction, act or omission of COMPANY provided that the rig is fully manned
and otherwise held in full readiness to resume operations.



  Stacked Rate:   US$3,000 (three thousand US Dollars only) per day — for first
two months
US$4,000 (four thousand US Dollars only) per day — after first two months



    The rate applicable in the event the Company instructs Contractor to
demobilize his personnel and keep equipment stacked at Company’s designated
secure area.       Fishing Rate: US$8,112 (eight thousand one hundred and twelve
US Dollars only) per day       The rate applicable in the event of fishing job
due to Contractor’s negligence and will apply until normal operations are
resumed.       Force Majeure Rate: [US$6,760 (six thousand seven hundred and
sixty US Dollars only) per day       The rate applicable when work is not being
performed in accordance with Article 23 of this Agreement.       Reduced Rate
(same as Re-Entry Rate): US$6,760 (six thousand seven hundred and sixty US
Dollars) per day.



  Moving Lump Sum:   US$70,000 (seventy thousand US Dollars) per move within ten
(10) KM
US$82,000 (eighty-two thousand US Dollars) per move within thirty (30) KM
US$6,000 (six thousand US Dollars) every 5 KM for rig move more than 30 KM



    The sum payable for moving rig and all Company’s equipment from release of
rig on one well until rig up is complete on next well and accepted by Company
Representative. Company shall pay such invoice 30 days from receipt of invoices
following completion of move.



  Catering Rates:   US$25 (twenty five US Dollars) Room only per day per person
US$5 (five US Dollars) breakfast per meal per person
US$10 (ten US Dollars) lunch per meal per person
US$10 (ten US Dollars) supper per meal per person



    Prevailing Interest Rate: Determined as Libor (%),       Early Termination
Fee: US$125,000 (one hundred and twenty five thousand US Dollars). Each side
agrees to open Letter of Credit (LC) account for this amount. In case Early
Termination is caused by the COMPANY, the CONTRACTOR is entitled to collect
Early Termination Fee from the COMPANY’s LC account. Also, if the termination is
caused by the CONTRACTOR, then the COMPANY is entitled to withdraw Early
Termination Fee from CONTRACTOR’s LC account.       Contractor’s personnel      
A deduction calculated at the rates set out below shall be made from the amount
due to Contractor in respect of any non-provision of personnel. It is understood
that manpower shortages for up to twenty-four (24) hours per incident will be
accepted by Company without reduction in the applicable day rates when any of
the personnel as listed below are removed from rig Location for illness, injury
or emergency reasons provided the reason for such absence is duly noted on the
Daily Drilling Report. Excess personnel in one job classification may not be
used to fill vacancies in another job classification unless specifically
approved by Company’s Drilling Supervisor. Contractor will reduce its invoiced
amount to Company for each month in which manpower shortages actually occurred.

            Rig Based

--------------------------------------------------------------------------------

  US$/Day

--------------------------------------------------------------------------------

Superintendent
    85  
Toolpusher(E)
    75  
Driller(E)
    65  

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 36



--------------------------------------------------------------------------------



 



            Rig Based

--------------------------------------------------------------------------------

  US$/Day

--------------------------------------------------------------------------------

Driller(L)
    30  
Assistant Driller(E)
    60  
Assistant Driller(L)
    20  
Derrickman(L)
    15  
Floorman(L)
    12  
Roustabout(L)
    12  
Chief Mechanic(E)
    65  
Mechanic(E)
    10  
Chief Electrician(E)
    65  
Electrician(L)
    15  
Rig Medic(L)
    15  
Welder(L)
    15  
Camp Boss
    75  

SCHEDULE III

COMMERCIAL TERMS AND ADMINISTRATIVE PROCEDURES



Part 1   Liabilities   Part 2   Insurance   Part 3   Notices   Part 4  
Anticipated Commencement and Completion Dates   Part 5   Acceptance Criteria  
Part 6   Reporting Requirements   Part 7   Permits and Authorizations   Part 8  
Invoices and Payments   Part 9   Transport of Contractor Personnel and Equipment
  Part 10   Bases

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 37



--------------------------------------------------------------------------------



 



Part 1  Liabilities



    Not used.

Part 2  Insurance



    These insurances are established by Company as minimum requirements and are
not to be considered indicative of the ultimate amounts and types of insurance
which Contractor needs.       The minimum requirements are:



  (a)   Insurance complying with all applicable social, workers’ compensation
and occupational disease laws, Employers Liability insurance with limits as
required by applicable law or with a minimum limit of one million US Dollars
($1,000,000), whichever is the greater, and which shall cover all Contractor’s
employees and sub-contractor’s employees, performing work under this Agreement;
    (b)   Comprehensive General/Public Liability insurance with a combined
single limit of not less than five million US Dollars ($5,000,000) per
occurrence to cover liabilities for bodily injury, including death to persons
and liabilities for loss of or damage to property;     (c)   Automobile
Liability insurance for all vehicles used by Contractor Group in the performance
of the Agreement to comply with all applicable laws with limits of not less than
five million US Dollars ($5,000,000) per occurrence to cover liabilities for
bodily injury, including death to persons and liabilities for damage to
property.     (d)   All risks insurance to the replacement value of all
Contractor’s Equipment.



    References to “applicable laws” shall mean the applicable laws of the
country or countries where the work under the Agreement is to be performed and
all other laws applicable to Contractor in the performance of this Agreement.

Part 3  Notice



  i)   Article 33.1 — For the purposes of Article 33.1 the Parties addresses
shall be those set out below:
Contractor’s Address shall be:
P.O. Box 766 Liu Pukang,
Beijing 100724,
P.R.China
 
Attention:
Hu Xinfeng
 
Company’s Address shall be:
P.O. Box 291
St. Peter Port
Guernsey
GYI 3 RR
BRITISH ISLES
 
Attention:
Dr. David Robson     ii)   Article [19.4.2] — Default of Contractor         For
the purposes of Article [19.4.2] the period of notice by the Company shall be
7 days to remedy fault

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 38



--------------------------------------------------------------------------------



 



Part 4  Commencement and Duration



  i)   Article 3.1



  (a)   The Commencement Date shall be that date on which the Contractor
commences performance of the Work and the duration shall continue thereafter
until all Work has been completed and all other obligations of the Parties under
the Agreement have been performed in accordance herewith, unless early
termination in accordance with the provisions of this Agreement.

Part 5  Acceptance Criteria



    Not used.

Part 6  Reporting Requirements



    The Contractor shall complete and maintain all records and reports that may
be called for by the Company.

Part 7  Permits and Authorisation



    Not used.

Part 8  Invoices and Payments



    Article 17.1       Invoices shall be addressed to:



      Ninotsminda Oil Company
P.O. Box 291
St. Peter Port
Guernsey
GYI 3 RR
BRITISH ISLES



    Each Invoice shall:



  (a)   be in duplicate     (b)   bear the Agreement reference number     (c)  
state the name of the Company’s Representative     (d)   be accompanied by
supporting evidence and itemized in accordance with the Company’s requirement.  
  (e)   Time records and/or other documentation provided as supporting documents
to invoices, must be authorized by Company’s Representative.



    Payment       Payment shall be made to the Contractor’s bank as follows:



    Bank: Address: ABN AMRO Bank, N.V. Singapore Branch
63 Chulia Street, Singapore 049514       Swift Code:  ABNASGSG       Account
Number:  05.01.42.569 USD       Beneficiary:  China Petroleum Finance Co. Ltd.  
    Payment Details:  Great Wall Drilling Company A/C No. 111

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 39



--------------------------------------------------------------------------------



 



Part 9  Transport of Contractor Personnel and Equipment



    Article 9.1 — Contractor’s Transport       Shall be in accordance with the
terms and conditions of this article in Schedule I.

Part 10  Bases



    Article 10.1 — Company Base — shall be located at: Patardzeuli, Georgia.    
  Article 10.2 — Contractor’s Base — shall be located at: Patardzeuli, Georgia

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 40



--------------------------------------------------------------------------------



 



SCHEDULE IV

SCOPE OF WORK



    Company has a plan to drill and complete a new exploration well in
Ninotsminda field approximately 60 km East of Tbilisi in Georgia.       The
drilling program will commence as soon as the rig is mobilized to Manavi field
after pre-spud inspection. The Contractor will mobilize its equipment and
personnel to Manavi field and get ready to spud for the first well in the period
between 30th July and 15 August 2004.       If the program is successful the
Company may extend the Contract to drill more wells, which will be mutually
agreed by both parties. The well has a planned total vertical depth of 5000m.
The field has reservoirs pressures ranging from normal to abnormal pressures.
Therefore the rigs must have BOP stacks rated to 10,000psi for the well. Mud
weights used during drilling operation might be up to 18.3 ppg. The formations
to be drilled have highly reactive shale sections. Hole stability problems and
differential sticking risks are always present. A top drive system with torque
control is required.       Hole sizes anticipated to be drilled are 26”, 17
1/2”, 12 1/4”, 8 1/2” and 6” with casing sizes of 20”, 13 3/8”, 9 5/8”, 7’
(liner or full string) and 5” liner.       The wellhead systems will be 20”
3000psi x 13 5/8” 5000 psi × 11” 10,000 psi.       Contractor will employ local
rig crew up to and including assistant driller from Georgia. Company accepts
that this will entail training by Contractor with expatriate personnel and in
fact Company requires doubling up the assistant driller positions on the rig for
a period until the contractor is able to release them from the work. Contractor
to provide full details of training program proposed for the local crews.      
Contractor will be required to provide, operate and maintain at the rig site the
following accommodation in addition to that for Contractor’s senior personnel
(i.e. Superintendent, Chief Mechanic, Chief Electrician and Medic will be at
Location at all times):



  –   Two by two compartments sleepers with shower and toilets for Company
supervisors, Company geologists and Company’s visitors.     –   One x two
compartments office for Company supervisors and geologists of sufficient size to
include radio/communication equipment     –   Separate medical facility for
routine and emergency medical use with adequate equipment and supplies     –  
Space adequate for a clinic/work/supply storage area (minimum 150 sq ft)



    A desk, examining bed, storage cabinets, small refrigerator, sink with
hot/cold water and bathroom. Medical and diagnostic equipment and books to
provide adequate primary and supportive care for medical/surgical and burn
cases, sufficient to stabilise and transport a patient to the next appropriate
site for medical hospitalization. There is to be available at rig a full range
of medications, disposables and equipment to treat all minor conditions and
stabilization of trauma and acute medical conditions including respiratory and
cardiac support.       Contractor to supply a qualified para medic/nurse/doctor
with major trauma/surgical experience. Note nearest emergency clinic is located
in Sagaredjo which is approximately 10 km away and in Tbilisi 60/70 km away from
rig location. Medic must be capable of stabilizing patient and escorting to
Sagaredjo or Tbilisi. Advice will be available from the clinic in Tbilisi or
Sagaredjo.       All units are to be good quality and to have adequate heating
and air conditioning, furniture, fixtures, bedding, wiring, plumbing etc and to
be capable of withstanding rig moves without damage.       Rig shall have its
own telephone system with at least the following stations (explosion proof where
required): Drill floor — Company supervisor’s office, Contractor supervisor’s
office, Geologist’s office, Mud logging unit, Mud pit area.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 41



--------------------------------------------------------------------------------



 



SCHEDULE V

Equipment, Materials, supplies and Services to be provided by Company (for day
rate only)



Part l   Equipment, Materials. Supplies and Services to be Provided by the
Company       The Company shall provide the following equipment, materials,
supplies and services subject to the terms and conditions of the Contract.



  1.1   All necessary Drilling Permit(s) in name of Company associated with the
drilling program. Contractor to provide assistance where requested.     1.2  
Cementing services, as required by the Company.     1.4   Well test unit
associated equipment for production testing, including separators and other test
vessels.     1.5   Wire Line Logging and perforating services.     1.6  
Miscellaneous specialist services required by the Company in connection with the
well support services, acidizing, well testing and fracturing .etc     1.7  
Construction of well Locations and access roads to suit rig     1.8   Fuel and
water for operation of the units     1.9   Emergency medical and evacuation
services     2.0   Casing, tubing and Downhole completion equipment and tools  
  2.1   Disposal of waste from Location     2.2   Fluid chemicals and
Engineering     2.3   Site security services



    The Contractor shall provide free of charge to the Company suitable service
(compressed air, water pumping, electricity, crane, forklift and roustabout) for
the service companies’ equipment and installations listed above and such further
services as may be required by the Company.   Part 2   Personnel



  o   The Company’s Commercial and Technical Representative in Georgia is Mr
Alexandre Chichinadze, located at:

      70 Kostava str
3th Floor
Tbilisi
Georgia





Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 42



--------------------------------------------------------------------------------



 



SCHEDULE VI

Equipment, Materials, supplies and Services to be supplied by Contractor

Contractor Supplied Resources



Part 1   (A) Equipment, Materials, Supplies & Services       (B) Rig and
Contractor’s Equipment   Part 2   Personnel   Part 3   Base

PART 1 (A)  EQUIPMENT, MATERIALS, SUPPLIES & SERVICES

Equipment, Materials. Supplies and Services to be provided by the Contractor

The Contractor shall provide the following equipment, materials, supplies and
services subject to the terms and conditions of the Contract.



1.1   Accommodation and messing for Contractor’s personnel   1.2   Camp Location
construction if required.   1.3   Secure containerized storage for rig spares  
1.4   Transportation of Contractor’s personnel and equipment to and from
Location   1.5   All necessary permits for the rig and Contractor to carry out
the services   1.6   Craneage and fork lift services at rig site for all
equipment including Company’s and other contractor’s equipment   1.7   Moving of
all Contractor’s equipment.   1.8   All necessary equipments for running the
casings. The contractor will be responsible for running the casings.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 43



--------------------------------------------------------------------------------



 



      Equipment list of GW89
Item   Contractor’s data RIG   GW89 Number:   1  Type:   2000HP Design:   Baoji
Petroleum Machinery Plant Owner:   Great Wall Drilling Company Age:   2 years
Capacity:   19,686 ft w/5"DP Type of Power:   AC/DC-SCR A.SUB-STRUCTURE DERRICK
ACCESSORIES
A.1  Sub-structure     Make and Type   Baoji, DZ450/9-S1 Height:   30 ft Width:
  39 ft Maximum Mast set back   485,009 lbs Max. Rotary Table set back  
1,012,310 lbs A.2  Derrick     Type:   Front opening, JJ450/45-K5 Dimension:  
149 ft (height), top opening (front/side): 8.2 ft/7.2, base opening: 29 ft
Hookload Capacity:   1,012,310 lbs Number of Lines:   12 Tubular Capacity:  
21,655ft x 5"DP, 4 stands x 9"DC, 6 stands x 8"DC Wind load limited 10 grade
Protection Crown Block   Yes A.3  Crown Block     Type:   TC-450, 1 1/2", 6 main
sheaves Capacity   12 lines, 1,012,310 lbs A.4  Floor Winches     Type:   3/4" x
394', Pneumatic Model:   Pneumatic Capacity:   11,023 lbs Amount:   1 A.5  Floor
Winches     Type:   3/4" x 394', Pneumatic Model:   Pneumatic Capacity:   11,023
lbs Amount:   1 A.6  Monkey Board Winch     Type:   0.5 ton Model:   Pneumatic
Amount:   1 A.7  Catwalk Winch     Type:   Wireline 3/4" x 394' Model:  
Pneumatic Capacity:   11,023 lbs Amount:   1 A.8  Casing Stabbing Board    
Type:   Adjustable Motor:   Electrically operated Characteristics:   Platform
adjustable, from 22 ft to 47 ft A.9  Derrick Accessories    



1.4   Transportation of Contractor’s personnel and equipment to and from
Location   1.5   All necessary permits for the rig and Contractor to carry out
the services   1.6   Craneage and fork lift services at rig site for all
equipment including Company’s and other contractor’s equipment   1.7   Moving of
all Contractor’s equipment.   1.8   All necessary equipments for running the
casings. The contractor will be responsible for running the casings.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 44



--------------------------------------------------------------------------------



 



      Description:   Derrick Climber and Escape Line, Explosion-proof lighting
and safety rails, Belly board with fingers B.HOISTING & ROTARY EQUIPMENT
B.1  Drawworks     Type:   ZJ70D Model:   ZJ70D Capacity:   2000HP Principal
Brake   Brake Bands “disc brake” Aux. Brake   DFS 70 air-cooled electromagnetic
eddy-current brake Motors:   Two, 1072 HP each Type of Drum   Twin drum with
LEBUS grooved Catheads:   Hydraulic Capacity of Derrick   1,012,310 lbs w/12
lines Crown-O-Matic   TRTC300 Drilling Line   1- 1/2" Brake Cooler   Water
cooling B.2  Drilling Line     Description:   1- 1/2" Spool (Motorized)  
Hydraulic B.3  Swivel     Type:   SL450 Model:   SL450 Capacity:   1,289,682 lbs
B.4  Traveling Block     Type:   YC450 Model:   YC450 Pulleys   6×60" Capacity  
1,021,310 lbs B.5  Hook     Make:   Lanshi, China Model:   DG-450 Capacity:  
1,021,310 lbs B.6  Rotary Table     Make:   Lanshi, China Model:   ZP375 Size
(for 7000Mtvd):   37 1/2", driven by drawworks B.7  Master Bushing     Type:  
Split Model:   Adequate for rotary B.8  Casing Bushings     Type:     Model:  
Adequate for 20" to 4 1/2" casing B.9  Elevator Links     Capacity   500 ton
Amount   1 pair Length   3.8m B.10  Elevator Links     Capacity   350 tons
Amount   1 pair Length   2.7m B.11  Bushing Insert     Type     Description  
API # 1, 2, 3 B.12  Kelly Bushings     Type:   Roller type Model:   CF-5-1/4"
B.13  Kelly     Type:   Kelly by 5 1/4" X 45 ft Connections:   6 5/8" Reg. LH by
5 1/2"f FH pin connection Amount:   1

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 45



--------------------------------------------------------------------------------



 



      B.14  Kelly Spinner         Kelly Spinner     Type:     Model:   Q300
Amount   1 B.15 Kelly Saver Sub     Description:   4 1/2"IF pin×5 1/2" box B.16
Hydraulic make-up break
out drill strings   TD or hydraulic tong B.17     B.18  Torque compensator   See
Top Drive B.19  Top Drive     Capacity   450 ton Motor   ZL490/390 Motor Drive  
670KW Pipe handler   88.9—139.7mm Continuous torque   32KN.M Breakout torque  
70KN.M Drilling pipe size   5", 3-1/2" Maximum Rotary RPM   228RPM Working
pressure   35Mpa Current Rate   0-960A Connections   4-1/2" I.F. C.  High
Pressure System Of Mud Pumps And Stand Pipe
C.1  Mud Pumps     Type:   Triplex/F-1600 Make:   Baoji Petroleum Plant Amount:
  2 Motors:   2 DC motors compatible to each Pump Minimum HP per pump:   1600HP
Liners   150mm, 160mm, 170mm, 180mm Pulsation Damper   5000 psi Pop Off Valve:  
3", 5000 psi Suction Valve:   yes Discharge Valve   Yes Pulsation Dampner:   Yes
C.2  Superchargers for pumps     Type:   SB 6"×8"-12 1/2" Characteristics:  
75HP Quantity or Amount:   1 per pump(2) C.3  High Pressure lines     Type:   H
type dual stand pipe Discharge lines   4" from the pumps Working Pressure   5000
psi Pipe   Schedule 160 C.4  Stand Pipe Circulation     Type:   H type dual
stand pipe Characteristics:   5" OD nominal; 5,000 psi Amount:   2 Valves:  
5,000 psi WP Connections:   1 x 4" ID 1502 union, 5 x 2" connection. Maximum
Pressure:   5000 psi Stand Pipe:   Stand Pipe 4" ID w/ connections Hose
(standpipe)   2 x 3-1/2"; 5000psi; length of hose compatible to the unit
C.5  Cementation Stand Pipe   No providing

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 46



--------------------------------------------------------------------------------



 



      D.  LOW PRESSURE MUD SYSTEM
D.1  Mixing Hopper     Type:   Mud hopper with low pressure high shear rate
Amount:   2 Capacity:   Mixing capacity of 18 lbs/gal Location:   Mud house or
Mud mixing station Description:   High efficiency sys. With mixing table
independent pumps with general system
inspected to include: system to inject air, sys to connect directly to pre mix
tank D.2  Chemical Pre Mix Tank     Type:     Capacity:   12 bbl Description:  
Equipped with a chemical mixer D.3 Mixing Pumps     Type:   SB 6”×8”-12 1/2”
Make:   China Motor:   74HP Amount:   2 D.4  Active Tanks     Characteristics  
Vacuum trucks connection using butterfly vavles. Mud Jet Agitation System.
Ladders,
Hand rails, covered walk way and rain protection. AMT1: 350 Bls   1#
tank:189bbl, divided 3 compartments for trip tank (57bbl), and trap and degasser
respectively AMT2: 430 Bls   2# tank:440bbl, centrifuge AMT3: 400 Bls   3#
tank:440bbl D.5  Reserve Mud Tanks     Reserve 1:   4# tank:440bbl Reserve 2:  
5# tank:440bbl, divided 4 compartments, 2 for weighted, 2 for shearing Reserve
3: Diesel or Mineral   6# tank:440bbl Reserve 4: Contingency tank
(reserve tank)   7# tank:440bls D.6  Agitators     Amount:   11 Make:   TuHa
Petroleum Plant Type:   WNJ-15 Motor:   20 HP D.7  Water Tank     Type:    
capacity:   629bbl Number:   1+1 D.8 Trip Tank     Type:     capacity:   63bls
Incremental Volume:     Indicator Level   Include instrumentation D.9  Trip Tank
Pump     Type:   2PN Make:   China Motor:   Electric Motor compatible Amount:  
1 D.10  Degasser     Type:   Derrick 2001 Make:   USA Capacity:    

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 47



--------------------------------------------------------------------------------



 



      D.11  Poor Boy Degasser     Type:   Vertical Characteristics:   31.5” OD ×
20’ height: Gas capacity: 3500m3/h, 100psi
Discharge line with atmospheric_eparator. Mounted to the side of the derrick and
discharged above the crown.
Inlet line: 4”
Outlet for gas (exit line): 2-7/8”
Outlet line for liquid: 8” D.12  Mud Lab   yes Amount   1 D.13  Cellar Suction
Pump     Diaphragm pump   IS80-50-200 Cellar Jet   6” D.14  Bar Hoppers    
Amount   2 Capacity   1000 sacks for each D.15  Mud Collection Tray    
Characteristics   Available D.16 Flow line and flow Nipple     Characteristic  
12” D.17  Mud Analysis Sink and Table     Characteristic   Used for/with Mineral
oil water or the Mud used. Installed over active tanks D.18  Shale Shaker    
Make & type   USA, DERRICK 2000 Number   2 Flowline Size & type   12” Screens
size   One layer: 20-250 D.19  Desander     Make & type   DERRICK America,
FLO-LINE2000 Number   1 diameter   3×10” number   2 Flow rate capacity   1500GPM
D.20  Desilter     Make & type   DERRICK America, FLO-LINE2000 Number   1
-diameter   2×4”×12 cones or 1×4” 16 cones 12 cones -number   1 set Flow rate
capacity   1200GPM D.21  Centrifuge     Make & type   LW450-860, China Number  
1 Flow rate capacity   40 M3/h

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 48



--------------------------------------------------------------------------------



 



      E.  POWER AND TRANSMISSION SYSTEM
E.1  Diesel Motor     Type:   CAT3512A Amount:   4 Model:   CAT3512A Power:  
1200KW each E.2  Generators     Type:   MTG 807 Model:   MTG 807 Amount:   4
Capacity:   1500KVA E.3  SCR House     Make:   Xi’an, China Model:   USA, Ross
Hill Number of SCR’s   4: sufficient exits to install/for 16 trailers
Transformers:   600V/380V/220V Notes: Electrical connection should
have the capacity to hookup 16
trailers and all the equipment
of the business contractors and all the solids
control and treatment of discharge
fluids and solids. F.  AUXILIARIES
F.1  Handling Tools     Pipe:   Pipe Wrenches 12, 24 ,36, 48 and 60 (2 Each)
Chain tongs (2)
Hammer wrenches
Crescents wrench (Adjustable) Miscellaneous:   Made for general use Brass sledge
Hammer   Min. 2, 4.5 and 8 Lbs Size Sledge Hammer   Min. 2, 4.5 and 8 Lbs Size
Industrial Brushes   2 F.2  Dog House     Description:   Complete with digital
instruments the show the drilling parameters. Remote control
for the operation of BOP Type   9m × 3m Make   Baoji petroleum Machinery Plant
F.3  Other Equipment     Cat Walk   70 ft Divide in two sections Pipe Racks  
Capable of holding 14,000’, Casing of 13 3/8” G.  WELL CONTROL SYSTEMS
G.1  Diverter Lines System     Type:   5” drill pipe Characteristics:   6” and
8” minimal angle to Vent Amount:
G.2  Mud cross 21 1/4   Sufficient as required Characteristic   21 1/4” with 6
and 8” lateral exits with their respective valves. G.3  Diverter Hydrill 21 1/4”
    Type:   21 1/4” Working Pressure:   2,000 psi Top Connection:   21 1/4” ×
2,000 PSI Bottom Connection:   21 1/4” × 2,000 PSI Rubbers/Spacer   21 1/4” ×
2000 psi × 3 ft G.4  Annular Hydrill 13 5/8”     Type:   13 5/8” Working
Pressure   5000 psi Top Connection:   13 5/8” × 5,000 psi flange Adapter:   13
5/8” × 5,000 psi top/bottom flange, Bottom Connection:   10000 psi Rubbers   For
Neoprene Yes G.5  BOP rams for 13 5/8”     Amount:   1 Double & Single Type:  
13 5/8” Working Pressure:   10000 psi Top Connection:   13 5/8” × 10,000 psi
flange Bottom Connection:   13 5/8” × 10,000 psi flange Adapter   As required
Rubbers   Neoprene Note: Required to have scaffolding for the installation of
BOP’s
Each bracket flange should have all nuts and bolts according to API standard.
Adapters for 3000 to 5000 psi and 5000 to 10000 psi

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 49



--------------------------------------------------------------------------------



 



      G.6  BOP Rams for 13 5/8”     5” rams   2 sets Blind Rams   1 set 9 5/8,
7,5 1/2”     5,4 1/2”, 3 1/2, 2 7/8” rams   1 set each G.7  Mud Cross 13 5/8”  
  Characteristics   13 5/8” × 10000 psi with lateral exits 2 1/16” × 10000 psi
choke line and 2 1/16 × 10000 psi kill line G.8  Kill Line     Kill Lines   3
1/16” × 10000 psi Kill Valve   3 1/16” × 10000 psi manual Check valve   2 9/16”
× 10000 psi G.9  Choke Lines     Choke Lines:   3-1/16” × 10,000 psi (hose) 3
1/16” flange Choke Valves   2-9/16” × 10000 psi psi manual HCR:   2-9/16” ×
10000 psi psi hydraulics G.10  Emergency Line     Emergency line   2 1/16” ×
10000 psi Manual Valve   (1) 2 1/16” × 10000psi Check Valve   (1) 2 1/16” ×
10000psi G.11  Bell Nipple     Type:   Vertical schedule 40 with flange head
Characteristics:   Minimum Diameter compatible with the size of BOP’s
G.12  Accumulator     Type:   Air-drive and hydraulic-control, FKQ6407 Make:  
Beijing, China Pressure of Accumulator:   3000 psi No of Bottles:   16 pieces,
40 liters each Measure of the Accumulator flow   Air/electric motor Reserve
Capacity:   640 liters Electrical Pumps:   (1) Triplex with 25 HP motors Number
of Air Pumps:   2 Location of Control:   Rig Floor G.13  Choke Manifold    
Characteristics:   3-1/16” × 10,000 psi, H2S resistant Choke (Manual):  
(2xmin.) 2-9/16” × 10000 psi H2S resistant. Automatic Choke Valve:   2-9/16 ×
10,000 psi, H2S resistant Control Panel   Hydraulic remote control panel 5000
psi. With two 5000 psi gauge
Manual control valve with 5000 psi gauge mounted on the truck manifold, Open and
close
gauge G.14  Inside BOP     Type:   Inside BOP Connections:   4 1/2 and 3 1/2 IF
Amount:   2 Dimensions   6-5/8” × 20” / 4-3/4” × 18” Minimal internal Diameter  
1-3/8” G.15  Kelly Cock Valve     Type:   Kelly Cock — 10,000 psi Connections:  
(1) 6 5/8”, (2) 3 1/12 IF and (2) 4 1/2” IF G.16  Landing Sub Valve    
Characteristic:   3 1/2” IF and 4 1/2” IF with a series 43 torpedo and fish
G.17  Float Valves     Dimensions:     Connections:   float subs 7 5/8”, 6 5/8”,
5 1/2”, × 4 1/2” Reg or equivalent. All required valve
with a pressure port outlet (Weep Hole)

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 50



--------------------------------------------------------------------------------



 



      G.18  Circulation Swedge     Make:   MuDanJiang,CHINA Connection:   3 1/2
× 2” Weco (1502) and 4 1/2 × 2” Weco (1502) G.19  Hoist for lifting
BOP’sys   yes G.20  Circulation Sub     Connection   4 1/2IF with a 2” side
exit. H. RIG FLOOR EQUIPMENT
H.1  Side Door Casing
Elevators     Type:   Side door Make:   TaiXing,CHINA Casing Size:   20”, 13
3/8”, 9 5/8”, 7”, 5”, 4 1/2” Capacity:   150 ton, minimum Amount:   2 for each
casing size H.2  Casing Slips     Type:   Multivalve leaf type Make:  
TaiXing,CHINA Casing Size:   20”, 13 3/8”, 9 5/8”, 7”, 5”, 4 1/2” Amount:   1
for each casing size H.3 Single Joint Casing Elevators     Type:   Multivalve
leaf type Make:   TaiXing,CHINA Casing Sizes:   20”, 13 3/8”, 9 5/8”, 7”, 5”, 4
1/2” Amount   1 for each casing H.4  Casing Elevators/Slips
(Pneumatic)     Type:   RuDong, CHINA Make:   Pneumatic Casing Elevator
Capacity:   450 ton Casing:   13 3/8”, 11-3/4”, 9 5/8”, 7”, 5-1/2”, 5” and 4
1/2” Amount:   One set (2 Slips and 1 elevator) H.5  Elevator Links     Type:  
Single-joint Characteristics   3 1/2” × 180”, 3 1/2” × 132” and 2-3/4” × 108”
Capacity:   500 ton and 350 tons Amount:   1 of each type H.6  Drill Pipe and
Casing Tongs     Type:   “B” Make:   RuDong, CHINA Range:   2 3/8” — 20” H.7  DP
Elevators     Tubing Range   2 3/8” — 5” Type:   Drilling Pipe19.5 bls/ft
Capacity   350 Tons Amount   1 set for each size H.8  Tubing Elevators    
Tubing Range   2 3/8” — 5 1/2” Type:   Tubing pipe Capacity   250 Tons Amount  
1 of each H.9  Slips for DP     Type:   Tri-pieces type Make:   RuDong, CHINA
Tubing:   3-1/2, 5” Amount:   2 for each DP size

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 51



--------------------------------------------------------------------------------



 



      H.10  Drill Collar Slips     Type:   Mul-pieces type Make:   RuDong, CHINA
Portable Mechanisms:   Compatible to the drill dollars and this annex Amount:  
1 for each drill collar H.11  Safety
Clamps/Drill collar clamp     Type:   Mul-pieces type Make:   CHINA
Characteristics:   Compatible with the tubulars in annex A H.12  Internal
Calibre — Guage (Calipers)     Characteristic   Center Orifice Range   For the
tubulars in annex A H.13  Bit Breaker     Type:   Tricone Bits Sizes:   26",
17-1/2", 12-1/4", 8-1/2", 6", 5-7/8" Amount:   1 for each Bit size H.14  Mud
Buckets     Type:   FP-5"/FP-4" Utilization:   Drill Pipe sizes 5", 3-1/2",
with the collection/discharge hose H.15  Drill Pipe
Power Tong     Type:   ZQ203-100 Range:   5"-7" Description   16.6Mpa, Torque
10-100kN.m H.16  Casing Power Tong     Type:   TQ13-3/8"-20 Range:   4"-13-3/8"
Description   16.6Mpa, Torque 10-100kN.m H.17  Bit Gauge and
Nozzle Pliers   Available for all bit and nozzle size H.18  Casing/tubing
Drifts   2-7/8" 6.5ppf tubing; 4-1/2" 11.6&13.5ppf; 7" 29&32ppf; 9-5/8"
47&53.5ppf; 13-3/8" 54.5&68ppf; 20" 106.5&133ppf casing.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 52



--------------------------------------------------------------------------------



 



                 
I. DRILL PIPE
I.1.  Drill Pipe
               
Amount:
  16,000 ft   10,000 ft
OD, #/ ft, Range, Grade:
  5", 19.5lbs/ft, R-o or N, S-135   3.5" 15.5lbs/ft, R-II, S-135
Type Connection:
  4.5" IF (NC-50)   3.5" IF (NC-38)
Thread Protector
  Pin + box   Pin + box
Hardbanding:
  smooth   smooth
I.2  Pup Joints
               
OD, #/ft, Range, Grade:
  5", 19.5 lbs/ft, R-11, S-135   3.5" 15.5 lbs/ft, R-11, S-135
Length:
  4 1/2" IF (NC-50)   3 1/2" IF (NC-38)
5 ft long — Amount:
  1   1
10 ft long — Amount:
  1        
15 ft long — Amount:
  1        
Pipe Thread Protectors:
  Pin + box   Pin + box
Hardbanding:
  Smooth   Smooth
I.3.  HWDP
               
Amount
  40        
OD, Range:
  5", R-o        
Length:
  4 1/2" IF (NC-50)        
Pipe Protectors
  Pin + box        
Hardbanding:
  Smooth        
I.4.  Drill Collars
               
 
               
OD
  9"   8"
ID:
  3"   2-13/16"
Long:
  30 ft   30 ft
Connection:
  7-5/8" Reg.   6-5/8" Reg.
Amount:
  6   12    
Low Torque:
  No   No
Spiral:
  Yes   Yes
Stress Relive Cut:
  Yes   Yes
Pipe Protectors:
  Pin + box   Pin + box
Elevator Recess:
  No   no
Lift Subs:
  Yes   Yes
Recessed Cut
  Yes   Yes
BSR
  2.25 - 2.75        
OD
  4 3/4"   6 1/4"
ID:
  2 1/4"   2-13/16"
Long:
  30 ft   30 ft
Connection:
  3 1/2" IF   4IF(NC46)
Amount:
  15   20
Low Torque:
  No   No
Spiral:
  Yes   Yes
Stress Relive Cut:
  Yes   Yes
Pipe Protectors:
  Pin + box   Pin + box
Elevator Recess:
  no   no
Lift Subs:
  Yes   Yes
Recessed Cut
  Yes   Yes
BSR
  2.3 - 2.7         Note this 2 sets above pipe should have internal plastic
cover

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 53



--------------------------------------------------------------------------------



 



         
I.5.  Bit Sub
       
Characteristics:
  2 per following sizes, 7 5/8 Reg, 6 5/8 Reg, 4 1/2 Reg, 3 1/2 Reg With a float
valve recess cut each
I.6.  X-O Subs
       
Characteristics:
  For all the Contractors equipment
Shock sub & drilling jar
  Suitable to the BHA used J. INSTRUMENTATION

J.1.  Driller’s Console
       
Model:
  Shanghai ShenKai
Include:
  Weight Indicator EB
Mud pump Pressure Gauge
Pipe Tong wrench Torque Gauge
Rotary Torque gauge
(2) Stroke Counter
RPM
J.2  Weight Indicator:
       
Type:
  EB
Make:
  Shenkai
J.3  Mud Pressure Gauge
       
Type:
  YT160A
Make:
  BaoJi, China
Description:
  0-5000 psi
J.4  Torque Indicator
       
Make:
  Shenkai
Capacity
  0-73809lb/ft
J.5  RotaryTorque Indicator
       
Type:
  USA, Varco
Make:
  USA, Varco
Range:
  0 — 500scale/0-36904 ft. lbs
J.6  RPM Gauge
       
Make:
  USA, Varco
Description:
  0-300RPM
J.7.  Pumps Stroke Counter
       
Type:
  Shanghai ShenKai
Make:
  Shanghai ShenKai/China
Description:
  0-200spm
Amount:
  3
J.8.  PVT System (mud volume)
       
Type:
  Simens
Make:
  Germany
Description:
  Yes
J.9.  Return Flow Indicator
       
Type:
  Shanghai ShenKai
Make:
  Shanghai ShenKai/China
J.10.  Drilling Indicator( Digital)
       
Type:
  Shanghai ShenKai
Make:
  Shanghai ShenKai/China
Capable of Recording:
  Weight of string
Hook load
Rotary RPM
Rotary Torque
ROP
Pump Pressure
Pumps strokes in operation
Tank level (PVT) with Sound Alarm
PumpStoke in Operation #2 (GPM)
J.11.  TOTCO Deviation Tool
       
Make & Type:
  Beijing China
Range:
  0-10/0-20 Degrees. With clock and fishing head and fishing tool

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 54



--------------------------------------------------------------------------------



 



          K.  SAFETY EQUIPMENT

K.1.  Personnel Protection
       
Coveralls
  Yes
Gloves:
  Yes
Hard Hat:
  Yes
Steel Toed Boots:
  Yes
Safety Glasses:
  Yes
Safety Belts
  Yes
Dust mask (Chemical)
  Yes
Ear Plugs
  Yes
K.2.  Eye Wash Station
       
Eye Wash Station
  Yes
Amount:
  3
Location:
  1 drill floor, 1 shaker, 1 mud mixing area
K.3.  Fire Extinguishers
       
CO2:
  4kg 8 sets
Large Powder
  Class ABC 35 kg portable wheel mounted 2 sets
Small Powder
  8kg 18 units
Foam
  Foam Actuators
Fire Fighting water supply
  From rig drill water tank
K.4.  Portable Fire Pump
       
Type:
       
Make:
  Shanghai, China
Hoses:
  1 set of hoses to reach all areas of the rig
Jets:
  Water
K.5.  Fire Detection System
       
Description:
  Smoke detector
Location:
  Entire camp offices, eating areas, sleepers and trailers
K.6.  H2S Detection System
       
Make & Description:
  Fixed Installation, USA
Amount & Location:
  (2) LEL, (2) H2S. On the rig floor and shakers
K.7.  Portable Gas Detector
       
Type:
  USA
Description:
  Explosive digital detector of flammable vapors, Oxygen deficiency, toxicity
and presence of H2S with memory and transferable to microcomputer.
K.8.  First Aid Equipment
       
Resuscitator
  1 x 30 min resuscitator
Stretcher
  1 set
Burn Protector
  5 set
Portable Breathing Equipment
  5 set
First Aid Kit
  2 set
K.9.  Alarm System
       
Description:
  1 Set in English
K.10.  30 minute portable breathing system
       
Make:
       
Type:
  SCBA positive pressure
Amount of equipment and regulators
  10 — SCBA x 30 min.
Amount of bottles:
  6
Rechargeable tanks:
  Rechargeable
K.11.  Breathing Mask
       
Description:
  Escape Mask (H2S & Hydrocabon)
Amount:
  10
K.12  Connections, plugs, light switches etc
       
Type
  Anti-explosive
L.  MISCELLANEOUS
       
L.1.  Platform Air Compressors Station
       
Type:
  LS12-50HH
Dimensions:
  9.5m x 3m
Description:
  2 X electric air compressors
1 X cold start compressor
1 X air heater
2 X air tanks

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 55



--------------------------------------------------------------------------------



 



         
L.2.  Air Compressor
       
Type:
  LS12-50HH,
Make:
  America sullair
Amount:
  2
Motor:
  50HP
Location:
  Air source purified device
Air Heater
  Air cooler
Characteristics
  230 STF at 125 psi
L.3.  Cold Start Compressor
       
Type:
  YAMAHA electrical/manual
Make:
  YAMAHA
Amount
  1
L.4.  Sub-Structure Air Tanks
       
Type:
       
Amount:
  2, 4 + 2.5m3
Location:
  At rear of the Sub-Structure
L.5.  Internal Communications(No providing)
       
Type:
       
Utilization:
       
Location:
       
Amount
  6
L.6.  Radio Stations
       
Type:
  Anti-explosive
Antenna:
  9
Amount:
       
L.7.  Speaker System
  yes
Type:
       
Make:
       
Location:
  Rig floor
Amount:
       
L.8.  Front End Loader Forklift
       
Type
  Capacity 5 ton
Make
  China
Description
  Drilling Tubular Handling with Safety clamp
Characteristics
  Four Wheel drive, Front loading
Amount
  1
L.9.  Portable Water Tanks
       
Capacity of portable water tanks
  1 tank 250Bls and 1 tank 62bbl
Filter System:
  1 X water filter system
Hydo-Pneumatic Pump
  yes
Electric Pump Motor
  Yes
L.10 Industrial Water Tank Pumps
       
Make
  China
Characteristic
  With exit connection to fire fighting system
Type
  3" x 2" with 9" impeller
Motor
  20 HP, 2900RPM
Amount
  2
L.11.  High Pressure Cleaning System
       
Make:
  China
Type:
  Multi use high pressure with hoses
Capacity:
  36 gallons per min. 1500 psi
Characteristics:
  Motor Insulated against explosion
L.12.  Diesel System
       
Type:
  80m3
Description:
  Necessary for rig operation w/pump
L.13.  Storage House (Dry Mud and Chemical)
       
Capacity
  400 sacks
L.14.  Ditch Magnets
       
Amount
  1
M. Top Drive
       
Make:
  VARCO
Type:
  TDS-11SA
Amount
  1
Capacity
  800HP and 55,000lb.ft
N. CEMENT SYSTEM
  Not applicable
N.1 CEMENTING UNIT
       
type
       
Make
       
Maximum working pressure
       
Recirculating mixer, Make &
type, Capacity/performance
       
Displacement tanks, Number,
Volume/calibration
       
Supply lines for, mix
water, drilling water, mud
       
Discharge manifold, Lines
number & diameter, Working
pressure
       
Gauges, Make & type, Number,
Pressure range/units, Pressure
recording device
       
Densimeter
       
N.2 CEMENTING MANIFOLD ON RIG FLOOR
       
Make & type
  No available
Working pressure
       
End connection
       
N.3 CEMENT HEADS Working pressure
       

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 56



--------------------------------------------------------------------------------



 



                  O. FISHING TOOLS
Note: Fishing tools for all the contractor’s down hole equipments. As per
equipment list of GW89. Please be kindly noted that one set of fishing tool is
used by both rigs.
Taper taps
  3 1/2"     2  
Taper taps
  4 1/2"     2  
Taper taps
  5"     2  
Die collars
  5"     2  
Junk mills
  Φ290     2  
Junk mills
  Φ195     4  
Junk mills
  Φ145     2  
Junk sub
  280     1  
Junk sub
  195     1  
Junk sub
  143     1  
Fishing Magnet
  Φ200     1  
Fishing Magnet
  Φ290     1  
Fishing Magnet
  For 17-1/2" hole size     1  
Fishing Magnet
  Φ195     1  
Reverse circulation junk basket
  Φ280     1  
Reverse circulation junk basket
  Φ195     1  
Reverse circulation junk basket
  Φ140     1  
Super fishing jar
  6-1/2"     1  
Fishing bumper sub
  6-1/2"     1  
Super fishing jar
  8"     1  
Fishing bump sub
  8"     1  
Overshot
  11-1/4"     1  
Basket grapple
  Φ225.5     1  
Overshot
  10 3/4"     1  
Basket grapple
  Φ200     2  
Mill control packer
  Φ206     2  
Basket grapple
  Φ174     1  
Mill control packer
  Φ181     1  
Basket grapple
  Φ156     1  
Mill control packer
  Φ162     1  
Overshot
  7 7/8"     1  
Spiral grapple
  Φ156     2  
Spiral grapple control
  Φ161     2  
Spiral grapple
  Φ154     1  
Basket grapple
  Φ123     1  
Mill control packer
  Φ129     1  
Overshot
  5 5/8"     1  
Basket grapple
  Φ57     1  
Mill control packer
  Φ62     1  
Basket grapple
  Φ70     2  
Mill control packer
  Φ75     1  
5 5/8" basket grapple
  Φ86     2  
Mill control packer
  Φ91     1  
5 5/8" Spiral grapple
  Φ117     1  
Spiral grapple control
  Φ122     1  
Releasing spear
  9 5/8"     1  
Grapple
  Φ230     1  
Grapple
  Φ228     1  
Grapple
  Φ224     1  
Releasing spear
  7"     1  
Grapple
  Φ163     1  
Grapple
  Φ160     1  
Releasing spear
  5 1/2"     1  
Grapple
  Φ127     1  
Grapple
  Φ124     1  

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 57



--------------------------------------------------------------------------------



 



      P.  COMPARTMENTS AND TRAILERS
P.1.  Compartment
  Each trailer with 2 air conditioners
Trailer 1: (Operator)
  8ft x 30ft. w/two compartments, One compartment for Company supervisors with
sufficient size to include radio/communication equipment, another compartment
sleeper with shower and toilet
Trailer 2: (Operator)
  8ft x 30ft.w/two compartments, One compartment for Company geologists with
sufficient size to include radio/communication equipment, another compartment
sleeper with shower and toilet
Trailer 1: (Meeting room)
  8ft x 30ft Office w/Meeting room
Note: 3 tables with chairs, 4 drawer file cabinet, 3 chairs for visitors,
drinking water dispenser, coffee table, coffee maker and 2 acrylic boards.
Trailer 2: (Contractor)
  8ft x 30ft.w/two compartments. One compartment for senior personnel with
shower and toilet. Another compartment for chief mechanic and chief electrician
Trailer 3-6: (Contractor)
  8ft x 30ft 2 rooms w/2 singles beds, 2 lockers and bath Note: 2 room each with
closet, 1 room with 2 single beds. Other room with lockers and 2 baths.
Trailer 7-8: (Contractor)
  9ft x 30ft four compartments with 4 beds each compartment each compartment
with heater and air conditioner
Trailer 9: (Contractor)
  9ft x 40ft two compartments. One for local kitchen, other for storage.
Trailer 10: (Contractor)
  9ft x 40ft two compartments. One for local dining room, other for storage.
Trailer 11: (Contractor)
  9ft x 40ft two compartments. One for laundry room, other for local employee’s
bath
Trailer 12: (Contractor)
  10ft x 33ft Chinese dining room with TV and air conditioner
Trailer 13: (Contractor)
  10ft x 33ft Chinese kitchen
Trailer 14: (Contractor)
  10ft x 33ft Chinese storage
P.2 Tool shed
   
Type:
   
Dimensions:
  7m x 2.4m
Description:
  Contractors parts and equipment
P.3. Shop
   
Type:
   
Dimensions:
  7m x 2.4m
Description:
  Mechanical and Electrical Shed and Clean and orderly Ventilation Q.WOOD-STEEL
SUBSTRUCTURE BASE

Description
  Wood-steel matting will be available for rig substructure, mud tanks, mud
pumps, and power plant

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 58



--------------------------------------------------------------------------------



 



PART 2

CONTRACTORS PERSONNEL

The Contractor’s Commercial and Technical Representative in Georgia is Liu
Baihong, located in Patardzeuli, Georgia.

There are 48 rig personnel for the rig and 3 management personnel.

Details of positions are shown as the following:

                          Position

--------------------------------------------------------------------------------

  Number Assigned to Job

--------------------------------------------------------------------------------

  Nationality

--------------------------------------------------------------------------------

  Total Assigned

--------------------------------------------------------------------------------

TOTAL
    27               51  
RIG:
    24               48  
Superintendent
    1     Chinese     2  
Toolpusher
    2     Chinese     4  
Chief Mechanic
    1     Chinese     2  
Chief Electrician
    1     Chinese     2  
Driller
    2     Chinese     4  
Asst Driller
    2     Georgia     4  
Derrickman
    2     Georgia     4  
Floorman
    4     Georgia     8  
Roustabout
    2     Georgia     4  
Mechanic
    2     Georgia     4  
Electrician
    2     Georgia     4  
Welder
    1     Georgia     2  
Rig Medic/HSE officer
    1     Chinese     2  
Camp Boss
    1     Chinese     2  
MANAGEMENT:
    3               3  
Project manager
    1     Chinese     1  
Deputy project manager
    1     Chinese     1  
Administrative manager
    1     Georgia     1  



--------------------------------------------------------------------------------

Note: the crew rotation schedule is 90 days on and 90 days off.

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 59



--------------------------------------------------------------------------------



 



PART 3

CONTRACTORS BASE

The Contractor’s Office Bases are located in: Patardzeuli, Georgia

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 60



--------------------------------------------------------------------------------



 



SCHEDULE VII

Checklist of Responsibilities for Services and Materials (for day rate contract
only)

                  To be provided by Company, at Company cost 1 To be provided by
Contractor, reimbursed by Company 2 To be provided by Contractor, at Contractor
cost 3 1.   EQUIPMENT         1.1   Well Equipment         1.1.1   Wellheads and
associated equipment including:-        

  (a)   Wellhead Housings     1  

  (b)   Casing Hangers     1  

  (c)   Spacer Spools for BOP/Wellhead space out     3  

  (d)   Wellhead Seal Assemblies     1  

  (e)   Wear bushings     1  

  (f)   Bell Nipples     3  

  (g)   Xmas Tree     1  

  (h)   X Overs to wellhead housings     1/2   1.1.2   Wellhead and Xmas Tree
testing tools     1   1.1.3   Cementing Unit     1   1.1.4   Production tubing,
cementing and associated Equipment including:     1  

  (a)   Production tubing, sucker rods        

  (b)   Cement retainers         1.1.5   Completion tools and equipment
including:-     1  

  (a)   Packers, downhole pumps        

  (b)   Valves        

  (c)   Installation tools         1.1.6   Permanent or special installations
including services and equipment for controlling blowouts     1   1.17   Well
testing equipment     1   1.2   Downhole equipment         1.2.1   Drill String
items not listed in Schedule VI including:        

  (a)   Bits     1  

  (b)   Stabilizers     1  

  (c)   Reamers, under reamers     1  

  (d)   Junk subs, casing scrapers     3  

  (e)   Drill Collars     3  

  (f)   Crossovers for Contractor’s     3  

  (g)   Downhole equipment     1   1.2.2   Repair or replacement of drill string
items lost or damaged in hole        

  (a)   Due to Contractor’s default     3  

  (b)   Due to Company’s default   1 or 2

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 61



--------------------------------------------------------------------------------



 



                  1.2.3   Coring equipment including:     1  

  (a)   Core Barrel        

  (b)   Coring bits         1.2.4   Fishing tools as specified in Schedule VI  
  3   1.2.5   Use of fishing tools as in case of Contractor’s negligence.     3
  1.2.6   Inspection/Repair/replacement of fishing tools in Schedule VI except
when fishing due to Contractors negligence.     2   1.2.7   Fishing tools other
than those specified in Schedule VI as agreed by Company Representative   1 or 2
1.2.8   Swabbing equipment   1 or 2 1.2.9   Special drill string and associated
equipment not listed in Schedule VI:        

  (a)   drill pipe, drill collars x over subs etc.   1 or 2

  (b)   fishing tools and jars   1 or 2

  (c)   tongs, slips and elevators   1 or 2

  (d)   B.O.P. pipe rams   1 or 2

  (e)   inspection of small drill string pre-hire and post hire   1 or 2

  (f)   transport and handling of special drill string   1 or 2 1.3   Mud system
equipment         1.3.1   Basic mud test kit     3   1.3.2   Vibrating screens
for shale shakers and solids control unit   1 or 2 1.3.3   Mud pump fluid end
parts     3   1.3.4   Mud logging equipment     1   1.4   BOP Equipment        
1.4.1   Seals in BOP equipment, initial supply in good condition     3   1.4.2  
Seals in BOP replacements including:        

  (a)   ram rubbers     3  

  (b)   ram door seals     3  

  (c)   ring gasket (bop to wellhead and between bops)     3  

  (d)   kill and choke line gates, seals     3  

  (e)   upper and lower kelly cocks     3   1.4.3   BOP control system parts and
maintenance     3   1.4.4   BOP control system and valve repair kits     3   1.5
  Miscellaneous equipment         1.5.1   All spares, parts and services
required for care and maintenance of Company’s equipment     1   1.5.2   Radio
and communication equipment and charges for Company use     1   1.5.3   Well
logging equipment     1  

  (electric wireline services), including tool rental        

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 62



--------------------------------------------------------------------------------



 



                  1.5.4   Forklift     3   1.5.5   Firefighting equipment —
Location & camp     3   1.5.6   Craneage for Contractor’s and Company’s
equipment and services at well Location   1 or 2 1.5.7   Office/Living
accommodation for Contractor Personnel     3   1.5.8   Office/Living
accommodation for Company and other Contractor Personnel        

  (a)   up to ten persons     3  

  (b)   more than ten persons   1 or 2 2.   CONSUMABLES         2.1   Well
consumables         2.1.1   Mud related chemicals     1   2.1.2   Cement     1  
2.1.3   Completion fluid     1   2.1.4   Drilling water     1   2.2   General
consumables         2.2.1   Lubes and greases for Contractor’s machinery and
equipment     3   2.2.2   All other lubes, greases, etc. including:-        

  (a)   Production tubing thread lubricants     1  

  (b)   B.O.P./Hydraulic fluid     3   2.2.3   Pipe dope     3   2.2.4  
Cleansing fluids, solvents etc.     3   2.2.5   Supply of potable water   1 or 2
2.2.6   Fuel     1   2.2.7   Welding sets and consumables for maintenance of
Contractor’s equipment including:     3  

  (a)   Gasses        

  (b)   Rods        

  (c)   Nozzles         2.2.8   Welding consumable for Company’s requirement
including steel sheet, angles, pipe work etc.   1 or 2 2.2.9   Fabrication
materials including steel sheet, angles, pipework etc. for Contractor’s
requirements     3   2.2.10   Fabrication materials including steel sheet,
angles, pipe work, etc. for Company’s requirements     2   2.2.11   Paint and
other surface coatings for Contractor’s equipment     3  

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 63



--------------------------------------------------------------------------------



 



                  3.   SERVICES         3.1   Well services         3.1.1   Mud
engineering and supervision     1   3.1.2   Mud logging     1   3.1.3   Electric
logging services and perforating services     1   3.1.4   Specialized fishing
services     1   3.1.5   Well testing services     1   3.1.6   Geological
services including log analysis and core analysis     1   3.1.7   Cementing,
pumping services     1   3.2   Inspection Services         3.2.1   Drill string
inspection prior to this Contract     3   3.2.2   Drill string inspection during
the currency of this Contract and at completion of Work   1 or 2 3.3   Rig
services         3.3.1   Drilling Location and access road     1   3.3.3  
Welding services beyond those provided by any available Rig Welders     1   3.4
  Transport         3.4.1   All road and rail transport for equipment and
services for moving equipment of Company between Company’s base and rig Location
    1       Transport of Contractor’s equipment to and from well Location     3
  3.4.2   All road and air transport equipment and services for moving personnel
of Company     1       Transport for Company’s rigsite equipment during rig
moves   1 or 2     Transport for Contractor’s equipment during rig moves     3  
    Transport for Contractor’s personnel during rig moves, mobilization and
demobilization operations     3   3.5   Base and Site Facilities         3.5.1  
Base facilities including warehouse space and open storage sufficient to meet
Contractor’s reasonable needs     3   3.5.2   Site accommodation for
Contractor’s personnel     3  

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 64



--------------------------------------------------------------------------------



 



                  3.5.3   Site accommodation/facilities for Company’s personnel
  1 or 2 3.5.4.1   Toilet facilities     3   3.5.4.2   Camp water     1   3.5.5
  Site Security     1   3.5.6   Site services — drill water, waste/sewerage
disposal     1   3.5.8   Oil spill and clean up services for spills from
Contractor’s equipment     3   3.6   Miscellaneous         3.6.1   Overtime
beyond normal work schedule and when requested by Company     2   3.6.2  
Overtime and crew expenses arising from delay in transport provided by
Contractor     3   3.6.3   Additional personnel required by Company     2  
3.6.4   At rig Location first aid medical services, equipment and supplies     2
  3.6.5   All customs duties, fees, licences, taxes or similar charges in
connection with import or export of equipment, spare parts and supplies of
Company and Contractor     1   3.6.6   Care and cleaning of equipment of Company
placed at rig Location     3   3.6.7   Labor at rig Location for loading and
unloading all equipment, materials and supplies of Company and Contractor     3
  3.6.8   Automobile transport for Contractor’s personnel     3   3.6.9   Fire
fighting services for major incident     1  

Contract No. GN - 070/RIG/NOC
Provision of Drilling Rig Services
Page 65